Exhibit 10.1

 

Execution Copy

 

AGREEMENT

 

for

 

SMALL BUSINESS DIRECT INSTALL PROGRAM

 

 

between

 

 

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

 

 

and

 

 

WILLDAN ENERGY SOLUTIONS

 

 

Dated as of July 2, 2012

 

--------------------------------------------------------------------------------


 

RECITALS

1

 

 

 

1.0

Definitions

1

 

 

 

2.0

Statement Of Work

6

 

 

 

3.0

General Provisions

6

 

3.1

Integrated Agreement

6

 

3.2

Amendment

6

 

3.3

Prohibition Against Assignment or Delegation

6

 

3.4

Term

7

 

3.5

Representatives and Notices

7

 

3.6

Performance

7

 

3.7

Firm Price

7

 

3.8

Conflict/Order of Preference

7

 

3.9

Representations and Warranties of the IC. The IC hereby represents and warrants
to the Company as follows:

8

 

 

 

4.0

Subcontractors

8

 

4.1

Subcontracts

8

 

4.2

Representations and Warranties Regarding Subcontractors

9

 

4.3

Form of Subcontract

9

 

4.4

Provisions Binding on Subcontractors

9

 

4.5

Interest in Subcontractor

10

 

4.6

Termination of Subcontracts. The IC shall terminate any Subcontract upon the
Company’s request

10

 

 

 

5.0

Personnel

10

 

5.1

Staff Size

10

 

5.2

Qualification

10

 

5.3

Personnel

10

 

 

 

6.0

Compensation

11

 

6.1

Specific Rates of Compensation

11

 

6.2

Additional Services; Premium Time Work

12

 

6.3

Invoices; Payment

12

 

6.4

Final Acceptance

13

 

6.5

Payment of Claims on Behalf of the IC

14

 

 

 

7.0

Taxes

14

 

7.1

Sales Tax

14

 

7.2

Payroll Taxes and Contributions

14

 

 

 

8.0

Warranties

14

 

 

 

9.0

Changes

15

 

 

 

10.0

Claims

15

 

10.1

Permitted Claims

15

 

10.2

Notice of Claim

15

 

10.3

Documentation

15

 

10.4

Waiver

16

 

--------------------------------------------------------------------------------


 

11.0

Termination; Default

16

 

11.1

Termination for Convenience

16

 

11.2

Termination for Default

16

 

11.3

Remedies Not Exclusive; Right of Offset

17

 

11.4

Actions Upon Termination

17

 

 

 

12.0

Insurance Requirements

17

 

12.1

Specific Insurance Requirements

17

 

12.2

Subcontractor Compliance. The IC shall be responsible for compliance by
Subcontractors with the insurance requirements hereof

18

 

12.3

Periodic Right to Review/Update Insurance Requirements

18

 

 

 

13.0

Indemnification

18

 

13.1

Indemnification Obligation

18

 

13.2

Indemnification Procedure

18

 

 

 

14.0

Obligations with Respect to Liens

19

 

 

 

15.0

Reporting; Monitoring of Work

19

 

15.1

Reporting

19

 

15.2

Records and Audits

20

 

15.3

Right to Review Services, Facilities, and Records

20

 

15.4

Right to Audit

20

 

15.5

No Discharge of Obligations

21

 

 

 

16.0

Confidentiality

21

 

16.1

Non-Disclosure of Confidential Information

21

 

16.2

Required Disclosure

21

 

16.3

Return of Confidential Information

21

 

16.4

Protection of Customer Information

22

 

16.5

No Rights Granted

22

 

16.6

Remedies

22

 

 

 

17.0

Intellectual Property

23

 

17.1

Grant of Limited, Non-Exclusive and Revocable License

23

 

17.2

Use of Intellectual Property

23

 

 

 

18.0

Compliance with Laws/Safety Requirements

23

 

18.1

Compliance with Laws

23

 

18.2

Safeguards

24

 

18.3

Maintenance of Work Site; Removal of Waste

25

 

18.4

Vehicle Spills

25

 

18.5

Protection of Persons and Property; Notice of Accidents

25

 

18.6

Identification

26

 

 

 

19.0

Health, Safety and Environmental Plan; No Asbestos or Lead Abatement Measures
Authorized

26

 

 

 

20.0

Effect of the Company’s Approva

26

 

 

 

21.0

Title and Risk of Loss (Repair Services)

27

 

 

 

22.0

Company’s Performance

27

 

--------------------------------------------------------------------------------


 

23.0

Communication with Supervisors

27

 

 

 

24.0

Non-Solicitation

27

 

 

 

25.0

Force Majeure

27

 

 

 

26.0

Set-Off

27

 

 

 

27.0

Waiver

28

 

 

 

28.0

Errors and Omissions

28

 

 

 

29.0

Relationship of Parties; No Third Party Beneficiaries

28

 

 

 

30.0

Severability

28

 

 

 

31.0

New York Law

28

 

 

 

32.0

Waiver of Trial by Jury

29

 

 

 

33.0

Submission to Jurisdiction/Choice of Forum

29

 

 

 

34.0

Section Headings

29

 

 

 

35.0

Signature Authorizing Agreement

29

 

 

 

SCHEDULES AND EXHIBITS:

 

 

 

 

Schedule I — Compensation

 

 

 

 

Schedule II — Statement of Work

 

 

 

 

 

Exhibit A — Approved Implementation Plan

 

 

Exhibit B — Approved Sales Plan

 

 

Exhibit C — Approved Transition Plan

 

 

Exhibit D — Survey Authorization Form

 

 

Exhibit E — Customer Installation Authorization Form

 

 

Exhibit F — IC Geographic Area

 

 

Exhibit G — Data Level Collection Requirements

 

 

Exhibit H — Reporting Requirements

 

 

Exhibit I — TREES Specification

 

 

 

 

Schedule III — Addresses for Notice

 

 

 

 

Schedule IV — Insurance Requirements

 

 

--------------------------------------------------------------------------------


 

SMALL BUSINESS DIRECT INSTALL PROGRAM AGREEMENT

 

This SMALL BUSINESS DIRECT INSTALL PROGRAM AGREEMENT dated as of July 2, 2012 is
made and entered into by and between Willdan Energy Solutions, a California
corporation with offices at 2401 East Katella Avenue, Suite 300, Anaheim,
California 92806 (the “IC”) and Consolidated Edison Company of New York, Inc., a
New York corporation with offices at 4 Irving Place, New York, New York 10003
(the “Company”).  The IC and the Company are sometimes hereinafter referred to
individually as “Party” and collectively as “Parties”.

 

RECITALS

 

The Agreement is entered into with reference to the following facts, among
others:

 

A.            The Company desires to promote energy efficiency and improve the
competitiveness of small business customers through reduced energy costs and to
increase customer awareness of energy efficiency methods, including improvements
in facility operations and maintenance, consistent with the goals established
pursuant to the New York State Energy Efficiency Portfolio Standard (EEPS) and
orders of the New York State Public Service Commission;

 

B.            The Company intends to achieve these goals, in part, through the
implementation of the Small Business Direct Install Program set forth in this
Agreement; and

 

C.            To carry out the objectives set forth herein and subject to the
terms and conditions set forth in this Agreement, the Company has retained the
IC to provide the services described in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, each of which is
incorporated by reference herein, and all other representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Parties hereto hereby agree as follows:

 

1.0          Definitions

 

1.1          Definitions.  The following terms, when used in this Agreement,
shall have the meanings specified:

 

“Agreement” shall mean, collectively, this Small Business Direct Install Program
Agreement, including all Appendices and Schedules attached hereto (and all
Exhibits attached to such Schedules), and all Purchase Orders, each as amended
from time to time in accordance with the terms hereof and hereby incorporated by
reference.

 

“Applicable Law” or “Applicable Laws” shall mean any and all laws (including all
statutory enactments and common law), ordinances, constitutions, regulations,
statutes, treaties, rules, codes, standards, licenses, certificates, franchises,
permits, requirements, judgments, orders, injunctions or other binding
requirement of any Governmental Body that are applicable to the Work, this
Agreement or the Parties.

 

--------------------------------------------------------------------------------


 

“Approved Customers” shall mean those entities approved by the Company to
participate in the SBDI Program (or, if applicable, any other Programs) based on
eligibility criteria described in the Statement of Work or otherwise defined by
the Company from time to time.

 

“Approved Plans” shall mean each of the Approved Implementation Plan, the
Approved Sales Plan and the Approved Transition Plan, as each is defined in the
Statement of Work.

 

“Approved Subcontract Form” shall mean the form Subcontract that is approved by
the Company and attached to the Implementation Plan (as defined in the Statement
of Work), as the same may be amended in accordance with the terms hereof.

 

“Background Check” shall mean the review of public information to investigate a
Person’s history, which shall include, without limitation, the following: (a)
social security skip number trace, (b) credit data reports, (c) national
criminal record search, (c) state criminal record, (d) Department of Motor
Vehicles/driving record, (e) education and (f) any licensure required to perform
the Work.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to be closed.

 

“Change Order” shall mean a document issued by the Company to the IC to
effectuate a change to this Agreement (including any schedules or exhibits
attached hereto).

 

“Company Indemnitees” shall have the meaning set forth in Section 13.1.

 

“Contract Period” shall mean the term of this Agreement, as described in Section
3.4.

 

“Contractor Lien” shall mean a lien upon any part of the Work or any part of the
Site arising out of the Work or by or through the IC, any Subcontractor or any
IC Representative, suppliers or any of their respective personnel in connection
with the Work, excluding any such lien arising from the Company’s failure to pay
the IC any amounts due hereunder, which amounts are not subject to a good faith
dispute.

 

“Customer Information” shall have the meaning set forth in Section 16.5.

 

“Customer Installation Authorization Form” or “Customer Authorization Form”
shall have the meaning set forth in Section 4.5.3 of the Statement of Work.

 

“Documentation” shall mean all orders, contracts, invoices, records, payment
receipts, warranty documents, specifications, procedures, instructions, reports,
test results, analyses, calculations, manuals, and other data (i) specified in
this Agreement or (ii) otherwise required by any Person having jurisdiction over
the Work.

 

“Effective Date” shall mean the date that all of the following events have
occurred:

 

(a)           this Agreement has been signed on behalf of the IC by the
Person(s) authorized to bind the IC hereto;

 

2

--------------------------------------------------------------------------------


 

(b)           this Agreement has been signed on behalf of the Company by the
Person designated by the officer or employee authorized to enter into this
Agreement;

 

(c)           this Agreement has been approved by the Company’s Board of
Directors, authorizing officer or employee authorized to give such approval; and

 

(d)           the Company has issued to the IC a notice to proceed.

 

“Environmental Health and Safety Plan” shall have the meaning set forth in
Section 19.0

 

“Event of Default” shall have the meaning set forth in Section 11.2.

 

“Force Majeure Event” shall mean any event that:  (a) prevents or materially
hinder a Party (the “Affected Party”) from performing its obligations under this
Agreement or complying with any conditions required by the other Party under
this Agreement; and (b) is beyond the reasonable control of (including, without
limitation, war, civil insurrection, governmental expropriation, Acts of God,
hurricanes, earthquakes, tornadoes, typhoons, epidemics, quarantines, riots,
acts of terrorism and the results thereof and acts of sabotage) and not the
result of the fault or negligence of the Affected Party (including such Affected
Party’s personnel and, with respect to the IC, the Subcontractors or any IC
Representative); and (c) could not have been prevented or avoided by the
exercise of reasonable diligence by the Affected Party or its personnel or
Subcontractors, as applicable.  In no event shall the following constitute a
Force Majeure Event:  (i) strikes or labor disturbances involving the Company,
the IC, Subcontractors or any IC Representatives; (ii) availability of, or price
levels or fluctuations with respect to labor, goods, including materials and
equipment, services, supplies or components of equipment related to items to be
supplied by the IC in connection with the performance of the Work, unless due to
Force Majeure; (iii) economic hardship; (iv) normal climatic conditions, (v)
lightning strikes on buildings or structures or associated equipment; (vi) any
delay or failure of the IC to perform the Work due to the delay or failure of
any Subcontractor to perform any obligation to the IC; (vii) fires at a Site; or
(viii) equipment failure.

 

“Governmental Body” shall mean any: (i) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (ii) federal, state,
local, municipal, foreign or other government; or (iii) governmental or quasi
governmental authority of any nature (including any governmental agency, branch,
board, commission, department, instrumentality, office or other entity, and any
court), in any such case exercising, or entitled to exercise, administrative,
executive, judicial, legislative, regulatory or taxing or other authority (to
the extent such exercise has the force of law) over this Agreement, the
performance of the Work or the Parties.

 

“IC Change of Control” shall mean (i) the sale, transfer or other disposition of
fifty percent (50%) or more of the equity interest of the IC or (ii) any change
of the right to elect a majority of the board of directors (or similar governing
body) of the IC and/or to direct the management, policies and decisions of the
IC.

 

“IC Event of Bankruptcy” shall mean (i) if, by order of a court of competent
jurisdiction, a receiver, liquidator, custodian or trustee of the IC or of a
major part of the property of the IC is appointed and is not discharged within
sixty (60) days, or if, by decree of such a court, the IC is adjudicated
insolvent, or a major part of the property of the IC is sequestered, and such
decree

 

3

--------------------------------------------------------------------------------


 

has continued undischarged and unstayed for sixty (60) days after the entry of
such decree, or if a petition to reorganize the IC under any bankruptcy law or
any other similar statute applicable to the IC, as now or hereinafter in effect,
is filed against the IC and is not dismissed within sixty (60) days after such
filing, or if the IC is adjudicated bankrupt or files a petition in voluntary
bankruptcy under any provision of any bankruptcy law or consents to the filing
of any bankruptcy or reorganization petition against it under any such law, or
(without limitation of the generality of the foregoing) files a petition to
reorganize pursuant to any bankruptcy law or any other similar statute; or (ii)
if the IC makes an assignment for the benefit of creditors, or admits in writing
an inability to pay its debts generally as they become due, or consents to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of the IC or of a major part of the property of the IC.

 

“IC Performance Metric” shall have the meaning set forth in the Statement of
Work.

 

“IC Performance Metric Default” shall mean (i) the occurrence of an IC
Installation Metric Default (as defined in Section 4.6.3 of the Statement of
Work), (ii) the IC’s failure to achieve the Energy Savings Metric (as defined in
Section 5.2.1 of the Statement of Work) for two (2) consecutive quarters, (iii)
the IC’s failure to achieve the Cost Per KWh Performance Metric (as defined in
Section 5.3.2 of the Statement of Work) for any quarter (other than the initial
quarter immediately following the Effective Date),  (iv) the IC’s failure to
achieve 85% compliance with the Mean Time to Process Metric (as defined in
Section 5.4.2 of the Statement of Work) for any quarter, (v) the IC’s failure to
achieve the Conversion Ratio Metric (as defined in Section 5.5.3 of the
Statement of Work) for one year, or (vi)  the IC’s failure to achieve any other
IC Performance Metric, which failure has been determined by the Company shall
constitute a default hereunder and remains uncured for more than thirty (30)
days after notice from the Company to the IC.

 

“IC Representatives” shall mean the respective agents, servants or employees of
the IC or any Subcontractor.

 

“Incentive Compensation” shall have the meaning set forth in Section 6.1.

 

“Increased Costs” shall have the meaning set forth in Section 10.1.

 

“Initial Expiration Date” shall mean June 30, 2014.

 

“Losses” shall have the meaning set forth in Article 13.0.

 

“Measure(s)” shall mean each energy efficiency item that is approved by the
Consortium of Energy Efficiency and is suitable for installation at Sites
pursuant to the SBDI Program (as reflected by its inclusion on the Pricing
List).

 

“Non-Contract Work” shall have the meaning set forth in Section 10.1.

 

“Non-Incentive Compensation” shall have the meaning set forth in Section 6.1.

 

“O&R” means the Company’s affiliate, Orange and Rockland Utilities, Inc.

 

4

--------------------------------------------------------------------------------


 

“O&R Agreement” means that certain Small Business Direct Install Program
Agreement by and between O&R and the Contractor of even date herewith.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, joint venture or other
entity with legal constitution under Applicable Law, including any Governmental
Body.

 

“Pricing List” shall mean that Measure pricing list, included as part of
Schedule I hereto, that details the fully installed, “all in” cost (i.e.,
product cost, labor, profit and any applicable tax) of each Measure to be
offered to Approved Customers.

 

“Programs” shall mean the SBDI Program and any other programs that may be
implemented by the Company for the purpose of promoting energy efficiency and as
to which the IC agrees to perform services hereunder.

 

“Program Expenditure Limit” shall have the meaning set forth in Schedule I.

 

“Program Manager” shall mean the Company’s authorized representative for this
Agreement as specified on Schedule III, or such other Person designated by the
Company in writing from time to time.

 

“Program Participant” shall mean an Approved Customer that participates in the
SBDI Program and agrees to the implementation of energy efficient measures in
its facilities.

 

“Purchase Order” shall mean that certain purchase order no.              between
the Company and the IC, of which this Agreement forms a part.

 

“Risk Manager” shall have the meaning set forth in Schedule IV.

 

“Site” shall mean the location of the performance of any Work.

 

“Small Business Direct Install Program” or “SBDI Program” shall mean the Program
supported by the Work to be performed under this Agreement.

 

“Statement of Work” shall mean the Statement of Work attached hereto as Schedule
II, together with all Exhibits thereto, as the same may be amended from time to
time in accordance with the terms thereof and hereof.

 

“Subcontract” shall mean any agreement between the IC and any Subcontractor
pursuant to which all or part of the Work is to be performed.

 

“Subcontractor” shall mean any Person contracting directly or indirectly with
the IC (including any Person contracting with a Subcontractor of the IC) to
furnish services or materials as part of, or directly related to, the Work.

 

“Survey Authorization Form” has the meaning set forth in Section 4.5.2 of the
Statement of Work.

 

5

--------------------------------------------------------------------------------


 

“Task Assignment” shall mean a duly authorized request for contractor services
submitted by the IC, either in written form or through electronic media, for the
sole purpose of performing specific Work for the Company.

 

“Work” shall mean the work or services the IC has agreed to furnish pursuant to
this Agreement, as more particularly described in Article 2.0 and in the
Statement of Work.

 

1.2          Construction.  For purposes of this Agreement, except as otherwise
expressly provided herein or the context otherwise requires, (i) the terms
“hereof”, “herein”, “hereunder”, “hereby, “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision; (ii) the words “include”, “includes”
and “including” shall be deemed to be modified by the words “without
limitation”, unless otherwise specified; (iii) references to any Applicable Law
means such Law as lawfully amended, modified, codified, replaced re-enacted and
in effect from time to time; (iv) words in the singular or plural also include
the plural or singular, respectively; and (v) references in this Agreement to
any Article, Section, paragraph, Schedule, Exhibit or Appendix means the
Article, Section, paragraph, Schedule, Exhibit or Appendix to this Agreement (or
to a Schedule to this Agreement), unless otherwise specified.

 

2.0          Statement Of Work.  The IC will conduct, manage and administer the
SBDI Program in accordance with the Statement of Work attached hereto as
Schedule II and made a part hereof. The provisions of such Statement of Work,
and any other requirements,  protocols, procedures and guidelines applicable to
the SBDI Program (or any other Program) not delineated in this Agreement and
subsequently developed between the Company and the IC shall be incorporated into
this Agreement by amendment in accordance with Section 3.2.

 

3.0          General Provisions.

 

3.1                               Integrated Agreement.  This Agreement,
together with that certain Disclosure Form, dated December 1, 2011, executed by
the IC in favor of the Company and O&R in respect of Bid Event 36486 — Small
Business Direct Install Program Implementation Contractor, including, without
limitation, the Standards of Business Conduct Values and Guidelines for
Contractors attached as Exhibit A thereto (which documents are hereby
incorporated by reference herein and expressly made a part hereof, as though
fully set forth herein), sets forth all of the rights and duties of the Parties
with respect to the subject matter hereof, and supersedes any and all previous
agreements or understandings, whether written or oral, relating to such subject
matter. This Agreement may be amended only as provided herein.

 

3.2                               Amendment. All amendments hereto shall be in
writing and signed on behalf of the Parties by the Persons authorized to bind
the Parties thereto.  Except as expressly set forth herein (including in the
Statement of Work), amendments hereto shall be signed by both Parties.

 

3.3                               Prohibition Against Assignment or Delegation. 
The IC may not, unless it has first obtained the written consent of the Company,
which may be withheld for any reason: (i) assign this Agreement or otherwise
alienate any of its rights hereunder, including the right to payment, or (ii)
except as specifically permitted herein, delegate, subcontract, or otherwise
transfer any of its duties hereunder, and any such assignment or delegation
without such consent shall be void.

 

6

--------------------------------------------------------------------------------


 

3.4                               Term.  Unless earlier terminated pursuant to
the terms and conditions set forth herein, this Agreement shall commence on the
Effective Date and shall terminate on the Initial Expiration Date. 
Notwithstanding the foregoing,  the Company may in its sole and absolute
discretion and upon written notice to the IC extend the Contract Period for an
additional two-year period ending on June 30, 2016; provided that, in such
event, the performance of Work relating to new business shall in all events end
on December 31, 2015 and services rendered during the final six (6) months of
the extended Contract Period shall be limited to such administrative and other
functions as the Company shall direct.

 

3.5                               Representatives and Notices. Any notice,
demand, or request directed to any Party shall be in writing, except as
specified elsewhere in this Agreement, and delivered to the Person at the
address identified by such Party as shown on Schedule III.  Service will be
deemed complete upon receipt (if hand delivered or confirmed by fax or
electronic mail), on the next Business Day (if sent by overnight courier) or
five days after mailing (provided it is sent by registered or certified mail). 
Either Party, by written notice sent in accordance with this Agreement, may
designate different or additional Person(s) or different addresses for notice.

 

3.6                               Performance. The IC shall perform the Work in
accordance with any schedule of performance stated in this Agreement (including,
without limitation, the Statement of Work) and any agreement entered into by the
IC or the Company with an Approved Customer or Program Participant.

 

3.7                               Firm Price. Unless otherwise expressly and
specifically provided herein, the prices stated in this Agreement are firm and
are not subject to increase.

 

3.8                               Conflict/Order of Preference.  Unless
otherwise expressly provided herein or in any Schedule or Exhibit, in the event
of a conflict between this Agreement and any Appendices or Schedules (including
the Statement of Work) attached hereto (or any Exhibits attached to such
Schedules), the terms and provisions of this Agreement shall control.   If there
is any conflict among the Schedules attached hereto, the documents shall take
precedence in the following order:

 

(1)           Schedule I: Compensation

 

(2)           Schedule II: Statement of Work (including Exhibits attached
thereto)

 

(3)           All remaining schedules (which will be of equal priority)

 

Whenever possible, provisions shall be constructed as complementary rather than
conflicting.

 

7

--------------------------------------------------------------------------------


 

3.9                               Representations and Warranties of the IC.  The
IC hereby represents and warrants to the Company as follows:

 

(a)           The IC is duly organized, validly existing and in good standing
under the laws of the state of its incorporation or organization, as applicable,
and has all requisite corporate power and authority to own and operate its
business and properties and to carry on its business as now being conducted and
as proposed to be conducted hereunder, and is duly qualified to do business in
the State of New York and in any other jurisdiction in which the transaction of
its business makes such qualification necessary.

 

(b)           The IC has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery
and performance of this Agreement by the IC have been duly authorized by all
necessary action on the part of the IC.  This Agreement has been duly and
validly executed and delivered by the IC and, assuming due execution and
delivery hereof by the Company, constitutes the legal, valid and binding
obligation of the IC, enforceable against the IC in accordance with its terms,
except as such enforcement may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights in an action generally, or (b)
general equitable principles (in each case, whether considered in any action at
law or in equity).

 

(c)           The execution, delivery and performance of this Agreement by the
IC and the consummation of the transactions contemplated hereby do not and shall
not contravene the governing documents of the IC and do not and shall not
conflict with or result in a breach of or default under (i) any provision of
Applicable Law or (ii) any indenture, mortgage, lease, agreement, instrument,
judgment, decree, order or ruling to which the IC is a party or by which it or
any of its properties is bound or affected.

 

(d)           All authorizations, approvals, orders or consents of any Person
required in connection with the execution, delivery and performance of this
Agreement by the IC have been obtained; provided that the consent of any
Approved Customers shall be obtained in due course (prior to the provision of
services thereto) in accordance with Applicable Law.

 

4.0          Subcontractors.

 

4.1                               Subcontracts.  Subject to Section 4.6 hereof
the IC may enter into Subcontracts for the performance of portions of this
Agreement. The IC will keep the Company informed with current listings of
Subcontractors, and shall provide the Company with at least twenty-four (24)
hours prior notice before the first time that a Subcontractor is to perform any
Work at a Site.  The IC shall at all times be responsible for the acts, errors
and omissions of the Subcontractors and Persons directly or indirectly employed
or engaged by them and for the Subcontractors’ and such Persons’ compliance with
the terms of this Agreement, including,

 

8

--------------------------------------------------------------------------------


 

without limitation, compliance with Applicable Laws. Nothing in this Agreement,
and no action taken by the Company (including, without limitation, the issuance
of identification cards or other materials co-branded with logos or other
intellectual property of the Company) shall constitute, or be construed to
create, any contractual, employer or other relationship between any
Subcontractor and the Company or any of its affiliates (all of which is hereby
expressly disclaimed) nor any obligation on the part of the Company or any of
its affiliates to pay, or to be responsible for the payment of, any sums to any
Subcontractors. Notwithstanding the foregoing (and unless otherwise agreed by
the Company), the IC shall cause Subcontracts to (i) provide for the IC the same
rights against the Subcontractor as the Company has hereunder against the IC
hereunder (and shall expressly state that such provisions shall also be for the
benefit of the Company), and (ii) provide that one or more representatives of
the Company may, without prior notice to either the IC or Subcontractor, visit
and inspect the place of business of the Subcontractor or any Site at which the
Subcontractor is performing Work.

 

4.2                               Representations and Warranties Regarding
Subcontractors.  The IC represents, warrants, covenants and agrees that (i) all
Subcontractors are and at all times shall be appropriately qualified, with the
necessary education, experience, licenses and certifications, and shall have all
equipment necessary (which equipment shall be in good working order), to perform
the Work competently, in a manner consistent with this Agreement (including this
Statement of Work and the Approved Implementation Plan) and in compliance with
all Applicable Laws, and (ii) it shall have performed Background Checks, or
reviewed the results of Background Checks performed by its Subcontractors, the
results of which, in either case, shall have been favorable and shall be made
available to the Company upon its request, with respect to all Persons employed
or otherwise engaged by Subcontractors to perform services at any Site and who
have been issued or are expected to be issued an identification card co-branded
with the logo of the Company and/or any other intellectual property of the
Company.

 

4.3                               Form of Subcontract.   Upon approval of the
form Subcontract submitted to the Company in connection with the Implementation
Plan, the IC shall use the Approved Subcontract Form with all Subcontractors.
The IC shall notify the Company in the event that any Subcontract differs in any
material respect from the Approved Subcontract Form.  The Approved Subcontract
Form may not be amended or modified without the Company’s prior consent.  Upon
the Company’s written request, the IC shall supply the Company with true and
correct copies of any or all Subcontracts.

 

4.4                               Provisions Binding on Subcontractors.  The
provisions of this Agreement, including, without limitation, those pertaining to
accuracy of reporting, confidentiality, release of lien waivers, safety and
compliance with Applicable Laws, shall apply to all Subcontractors in the same
manner as to the IC.  In particular, the Company will not pay, even indirectly,
the fees and expenses of a Subcontractor that does not conform to the
requirements of this Agreement.

 

9

--------------------------------------------------------------------------------


 

4.5                               Interest in Subcontractor.  In no event shall
the IC or any of its principals, officers, directors or employees own any equity
or economic interest in any Subcontractor unless (i) the IC has notified the
Company of its intent to engage such Subcontractor prior to doing so, and (ii)
the Company has consented thereto.  Notwithstanding the foregoing, the IC may
engage the services of any wholly owned subsidiary of the IC, provided that the
IC notifies the Company promptly upon such engagement.  The IC hereby notifies
the Company that it intends to engage its wholly owned subsidiary, Willdan
Lighting & Electric, Inc., to perform services under this Agreement.

 

4.6                               Termination of Subcontracts.  The IC shall
terminate any Subcontract upon the Company’s request.

 

5.0          Personnel.

 

5.1                               Staff Size.  The size of the staff employed by
the IC in the performance of the Work shall at all times be sufficient for the
timely implementation of the Work in accordance with the Statement of Work,
including, without limitation, the Approved Implementation Plan.

 

5.2                               Qualification.  The IC represents, warrants,
covenants and agrees that the IC, each IC Representative and all personnel of
the IC or any IC Representative assigned, deployed or used to perform Work (i)
shall be appropriately qualified, with the necessary education, experience,
licenses and certifications, and shall have all equipment necessary (which
equipment shall be in good working order) to perform the Work competently in a
manner consistent with this Agreement (including the Statement of Work and the
Approved Implementation Plan) and in compliance with all Applicable Laws, and
(ii) if issued an identification card co-branded with the logo of the Company
and/or any other intellectual property of the Company (including, without
limitation, magnetic signage, marketing materials, business cards and
informational brochures), shall have cleared, with favorable results, a
Background Check performed by or on behalf of the IC (which results shall be
made available to the Company upon its request).

 

5.3                               Personnel.  The IC shall furnish the Company
with the names, titles, and qualifications of its key project personnel, along
with the names and titles of all other project personnel to perform Work
hereunder. Personnel of the IC assigned to perform services hereunder who are
designated as “key” personnel shall devote substantially all of their working
time to performing the Work; provided, however, that such personnel may, with
the express prior written approval of the Company and O&R, also perform services
under the O&R Agreement; provided, further, that any time spent by such shared
personnel shall be clearly identified on each invoice delivered to the Company
and O&R, reflecting, in each case, only the time spent for that entity (it being
expressly acknowledged and agreed that under no circumstance whatsoever may the
same time be billed to both O&R and the Company). The IC shall minimize changes
to its project personnel. The Company shall have the right to request personnel
changes and to review and

 

10

--------------------------------------------------------------------------------


 

approve project personnel changes proposed by the IC; provided that the
Company’s approval of personnel assignments and changes shall not be
unreasonably withheld. The IC shall maintain current logs of all personnel to
whom Company-branded identifications are issued, and shall promptly notify the
Company if any such identifications shall become lost or stolen.  The IC shall
cause each such Person to comply with all policies of the IC and the Company and
shall promptly notify the Company in the event that any such personnel breaches
such policies, including, without limitation, the promotion of the IC’s business
to Approved Customers or Program Participants or threatening or mistreating any
Person.

 

6.0          Compensation.

 

6.1                               Specific Rates of Compensation.  The Company
agrees to pay, and the IC agrees to accept in full satisfaction thereof, the
actual cost of the Work at the rates set forth on Schedule I attached hereto and
made a part hereof, subject in all events to the Program Expenditure Limit.  The
IC’s compensation hereunder shall be comprised of: (i) an administration fee,
payable monthly on a time and material basis, at the hourly rates set forth on
Schedule I (but subject to a ten percent (10%) holdback described in Section 6.3
and the Non-Incentive “not to exceed” limitation set forth on Schedule I), (ii)
survey charges of the amount set forth on Schedule I (subject to the maximum
limitations set forth on Schedule I), and (iii) installation charges (which, for
each Measure, shall equal the amount set forth opposite such Measure on the
Pricing List contained in Schedule I, and which shall, in the aggregate and
together with survey charges, not exceed the Incentive “not to exceed”
limitation set forth on Schedule I) (the compensation described in clause (i)
being, “Non-Incentive Compensation”, and in clauses (ii) and (iii) being,
“Incentive Compensation”).  All such compensation (including the Incentive
Compensation set forth in the Pricing List) shall remain in effect through the
Contract Period (as the same may be extended), unless modified or otherwise
amended by mutual agreement of the Parties or pursuant to the next sentence.  In
the event a Subcontractor sells products or services to Program Participants at
prices below those stated in the Pricing List, the IC shall extend such lower
prices to the Company (it being expressly acknowledged and agreed that under no
circumstances shall the IC bill the Company for any component of Incentive
Compensation in an amount exceeding the amount reflected on Subcontractor’s
invoice therefor, regardless of the price of such component reflected on the
Pricing List).   The hourly rates payable to the IC for administrative work
performed on the basis of time and material shall include all profit and
indirect costs, such as (but not limited to) field and corporate overhead,
supplies (other than marketing materials exclusively related to the Program that
have been expressly approved by the Company for use), equipment, computer usage
or other information technology charges, home office costs, and all other
off-site costs and other similar charges, and no payments in respect of such
items shall be made by the Company other than through payment of the hourly
rates.  For purposes of clarity, the IC acknowledges and agrees that the rates
and prices are inclusive of automobile, gasoline, tolls or other similar
transportation charges, none of which shall be separately charged to the
Company.

 

11

--------------------------------------------------------------------------------


 

6.2                               Additional Services; Premium Time Work. 
Payment for additional services and expenses not identified on Schedule I but
related to and required in connection with the implementation of the Program
shall be made only upon the Company’s express written approval and otherwise on
the terms and conditions set forth herein.  Work performed on the basis of time
and material, if any, shall not be performed either in whole or in part on a
premium time basis (including overtime, Saturdays, Sundays and holidays) unless
the IC obtains the Company’s prior written consent. If the IC should perform
work on a premium time basis without obtaining such consent, then all costs
relating to the premium time portion shall be borne solely by the IC without
recourse to the Company.

 

6.3                               Invoices; Payment.  Unless otherwise specified
in any Schedule attached hereto, payment shall be made by the Company to the IC
within fifteen (15) days after receipt (subject to future audit and adjustment
if found to be in error) of accurate and proper invoices with required
supporting documentation; provided, however, that if, during such fifteen (15)
day period, the Company determines that one or more items reflected in the
invoice are incorrect, it may request that the IC issue a new invoice with the
inaccurate items removed, and the Company shall pay the amount of the new,
reduced invoice (subject to future audit and adjustment if later found to be in
error) within fifteen (15) days after receipt.  Notwithstanding the foregoing,
(a) the Company reserves the right to withhold payment of an entire invoice if,
in its reasonable judgment, the number or character of inaccuracies identified
therein are material, and (b) in any event, no payment or partial payment made
by the Company of any invoice shall constitute acceptance by the Company of the
amounts reflected thereon as accurate and/or owing.

 

After the performance of the Work for which payment is to be made, original
invoices for Incentive Work shall be submitted to the Program Manager and the
Accounts Payable Section of the Company’s Corporate Accounting Department on or
before the fifteenth (15th) and thirtieth (30th) days of the month, and original
invoices for Non-Incentive Compensation shall be submitted to the foregoing
Persons once per month only (on or before the tenth (10th) day of the next
month).    In each case, invoices shall (i) be timely submitted, (ii) for
Non-Incentive Compensation, separately set forth, on independent lines, the
identity of each Person performing services, such Person’s labor classification,
a description of the work performed by such Person and whether such Person also
performed services for O&R during the period covered by the invoice, the number
of hours worked and the hourly rate as well as the total amount invoiced, and
shall be accompanied by signed time sheets (or electronic records of time
worked) and any other data reasonably required by the Company (which may
include, for the avoidance of doubt, attendance records of Persons performing
work), (iii) for Incentive Compensation, clearly identify the date, location,
customer, quantity and unit cost of each Measure installed and/or survey
completed, and (iv) in all cases, otherwise provide such detail, and be
accompanied by such supporting

 

12

--------------------------------------------------------------------------------


 

documentation, as set forth in this Agreement or otherwise reasonably required
by the Company for tax, regulatory, internal or external audit or other
purposes. Proofs of costs shall be submitted for any and all reimbursable
marketing supplies and materials, surveys and Measures (including, without
limitation, true and correct copies of Subcontractor invoices, if applicable).

 

The IC acknowledges that the Company will withhold ten percent (10%) of its
payment on all monthly invoices for Non-Incentive Compensation as security for
the IC’s performance hereunder; provided, however, that upon conclusion of the
applicable calendar year, the IC shall be repaid 50% (and up to 100%) of such
withheld amount if the IC achieves at least 90% (but up to 100%) of the Energy
Savings Metric (as defined in the Statement of Work) (with the IC earning an
additional 5% above 50% of the withheld amount for each percentage point of
Energy Savings above 90% that the IC achieves).  Unrecovered withholdings in a
calendar year will not roll over to the next succeeding year unless the MWh
goals for the IC Geographic Area are met for the Contract Period (as extended),
in which event all previously unpaid withholdings shall be recovered by the IC. 
The Company shall remit payment to the IC against authorized invoices for
withheld amounts net fifteen (15) days upon the Company’s quality assurance
verification of megawatt savings hours (which shall not endure beyond sixty (60)
days following the end of the calendar year or Contract Period, as applicable).

 

The IC acknowledges that the failure to submit true and complete invoices and
other such supporting documentation as set forth in this Agreement will result
in a delay in timely payment to the IC hereunder, and that consistent failures
may result in termination of this Agreement or the exercise by the Company of
other remedies available hereunder or at law or in equity.  Under no
circumstances shall the IC charge the Company for time it spends or expenses it
incurs to correct, re-issue, justify or otherwise provide support for invoices
or portions of invoices properly rejected by the Company for failure to comply
with the terms of this Agreement.

 

Any payments due the IC hereunder shall be made in U.S. Dollars by wire transfer
of immediately available funds to the bank account most recently designated by
the IC (and in any event upon at least two Business Days’ prior notice).  The
Company acknowledges that failure to timely pay true and correct invoices may
result in delays in performance of the Work.

 

6.4                               Final Acceptance.  The acceptance by the IC of
final payment for the performance of the Work shall be and operate as a release
of the Company from all claims of, and all liability to, the IC for all things
done or furnished in connection with this Agreement and for every act and
neglect of the Company and others for whom the Company is or may be responsible
relating to or arising out of this Agreement. However, no payment, final or
otherwise, shall operate to release the IC from any obligations under this
Agreement.

 

13

--------------------------------------------------------------------------------


 

6.5                               Payment of Claims on Behalf of the IC.  The
Company may at any time after notifying the IC in writing (but in no event shall
be required to), pay directly any unpaid claims against the IC based on the
Work, and in so doing the Company shall be conclusively deemed to be acting as
the IC’s agent solely with respect to such payments. Any payment made by the
Company to discharge a claim against the IC shall be treated as a payment made
under this Agreement from the Company to the IC.

 

7.0          Taxes.

 

7.1                               Sales Tax. The IC shall use its best efforts
to complete and execute, and arrange for each Program Participant to execute, a
Certificate of Capital Improvement in connection with each installation
performed hereunder.  In any event, the IC agrees that all amounts to be paid by
the Company to the IC hereunder in accordance with Schedule I hereto (including,
without limitation, the Pricing List) include all applicable federal, state and
local sales, use or other similar taxes, and the Company shall have no
responsibility to pay any amounts whatsoever, other than those set forth
herein.  To the fullest extent permitted by Applicable Law, the IC agrees to
defend, indemnify and hold harmless the Company Indemnitees from and against any
and all such sales, use or other similar taxes, assessments, penalties, interest
or other Losses arising from any claim by any Governmental Body that the Company
owes or has otherwise failed to pay such taxes.

 

7.2                               Payroll Taxes and Contributions. The IC
assumes exclusive and sole liability for, and shall pay, all contributions or
taxes imposed by or required under the unemployment insurance laws of New York
or any other state and the Social Security Act or any other Applicable Law upon
or in respect of wages, salaries or other compensation paid to employees engaged
upon or in connection with the work to be performed.

 

8.0          Warranties. The IC warrants that the Work shall be rendered
competently by qualified personnel and in accordance with the best accepted
practice. The IC further warrants that any goods furnished in connection with
the Work will (i) be new and of merchantable quality, and free from defects in
title, design, material, fabrication and workmanship, (ii) conform strictly to
the Approved Plans, the Statement of Work and other applicable Documentation and
(iii) be suitable for their intended purposes in compliance with all Applicable
Laws. Should any failure to meet any of the warranties stated herein appear
within eighteen (18) months of the completion of all Work, the IC shall, upon
notice by the Company, re-perform the services and replace or repair any goods
not conforming to the foregoing warranties promptly and without expense to the
Company (or any Approved Customer or Program Participant, as the case may be).
In the event the IC fails to promptly remedy as aforesaid any breach of
warranty, the Company may correct the deficiencies and charge the IC the cost
thereof. The aforesaid warranties shall survive acceptance of and payment for
the Work. After any such services have been redone and materials or articles
replaced or repaired pursuant to the foregoing warranties, they shall be subject
anew to the foregoing warranties; provided, however, that the IC’s
product/equipment warranty period shall not be required to exceed the period
provided by the applicable manufacturer (as approved by the Consortium of Energy
Efficiency) or the IC’s workmanship warranty period exceed 24 months from the
date of original performance.

 

14

--------------------------------------------------------------------------------


 

9.0          Changes. The Company reserves the right at any time to request that
the IC perform Work for other Programs, and to otherwise make changes in the
Work as it may direct in writing, which Work shall be performed on the terms and
conditions set forth herein.

 

10.0        Claims

 

10.1                        Permitted Claims.  The only claims that may be made
by the IC are for (i) providing services or materials beyond the scope of this
Agreement that are not covered by a written and signed Change Order or otherwise
permitted without the IC’s consent by the terms of the Statement of Work
(“Non-Contract Work”), and (ii) the increased cost of performing the Work caused
by the Company’s breach of this Agreement (“Increased Costs”).

 

10.2                        Notice of Claim.  For each claim for Non-Contract
Work, the IC must give written notice to the Program Manager within five (5)
days of when the IC began to perform such work. The notice must identify such
work with particularity, including the date such work began, the reason such
work was performed, the estimated cost and duration of the work, the anticipated
schedule impact of the work, and the name of any Company representative alleged
to have ordered such work. For each claim for Increased Costs, the IC must give
written notice to the Program Manager within five (5) days of IC’s discovery of
the Company’s breach. The notice must identify the breach with the following
particularity: (i) for an act of the Company, identify the act, the date and
location of the act, and the individual who performed the act; or (ii) for an
omission by the Company, identify the specific action the IC believes the
Company should have taken, the date the action should have been taken, and the
date the action was taken, if ever.

 

10.3                        Documentation.  For claims for which the IC has
given timely notice under Section 10.2, the IC must segregate and maintain all
costs associated with such claim.  Documentation of all such costs shall be
maintained and be made available to the Company upon request. The IC shall
submit weekly detailed itemizations of such costs to the Company within ten (10)
days after submitting the notice required by Section 10.2. For each claim for
Non-Contract Work, such itemization of costs shall include: (i) the name, title,
trade, local, and number of each worker employed in such work, the dates and
hours each worker was employed in such work, and the tasks performed, and (ii)
the nature and quantity of any materials, plant and equipment furnished or used
on connection with the performance of such work and from whom purchased or
rented. For each claim for Increased Costs, such itemization of costs shall
include: (i) the date the Increased Costs were incurred, (ii) the name, title,
trade local, and number of the workers who performed the work whose costs were
increased, (iii) the price in the IC’s bid for the performance of the work that
had its cost increased, the actual cost to the IC to perform such work, and the
amount of the Increased Costs that the IC claims the Company is responsible for,
and (iv) the nature and quantity of any materials, plant, and equipment whose
cost was increased by the Company’s act or omission.

 

15

--------------------------------------------------------------------------------


 

10.4                        Waiver.  The IC’s failure to provide timely notice
of a claim as required by Section 10.2, or to collect, segregate, maintain, and
make available to the Company documentation of all costs sought in the claim, as
required by Section 10.3, or to timely submit such costs on a weekly basis, as
required by Section 10.3, shall be deemed a conclusive and binding determination
by the IC that neither the IC nor any of its Subcontractors have provided any
services or materials beyond the scope of this Agreement not covered by a
written and signed Change Order and that neither the IC nor any of its
Subcontractors have had their costs increased by a breach of this Agreement by
the Company, and such failure shall be deemed a waiver of the claim.

 

11.0        Termination; Default.

 

11.1                        Termination for Convenience. The Company may for any
reason whatsoever, including its own convenience, terminate this Agreement, in
whole or in part, without liability to the IC except as stated in this Section
11.1, upon thirty (30) days’ prior written notice to the IC. In the event of
such termination, in full discharge of its obligations to the IC in respect of
this Agreement and such termination, the Company shall pay the IC for Work
performed to date of termination, including all retentions (or portions thereof,
to the extent payable hereunder, as measured on a pro rated basis) and
compensate the IC, at the established rates and upon submission of
substantiation of the same, for any work required to organize and deliver to the
Company all Documentation and other materials developed in the course of the
work to the date of termination.  Except as provided in the preceding sentence,
no other termination charges shall apply.  If, however, payments made under this
Agreement exceed the amounts payable under this Section 11.1, then the excess
shall promptly be refunded to the Company. Except as agreed by the Company in
writing, termination shall not relieve the IC of any obligation that may arise
out of Work performed prior to termination. In no event shall the Company be
liable to the IC for damages of any kind arising out of the termination or for
lost profit, unrecovered or increased overhead or lost opportunities to obtain
other sales.

 

11.2                        Termination for Default. The Company shall have the
right, by written notice to the IC, to immediately terminate this Agreement in
the event (i) there is an IC Change of Control, (ii) there is an IC Event of
Bankruptcy, (iii) the IC assigns or attempts to assign its rights or obligations
under this Agreement or any part thereof to any Person without the prior written
consent of the Company, (iv) the IC, any Subcontractor or any IC Representative
fails or refuses to comply with any Applicable Law, (v) that any payments due to
the IC exceed the Program Expenditure Limit without the Company’s prior written
consent, (vi) the IC fails to maintain and provide acceptable evidence of the
required insurance for the required period of coverage as set forth in this
Agreement, (vii) the IC, any Subcontractor or any IC Representative fails to
have all licenses required under

 

16

--------------------------------------------------------------------------------


 

this Agreement and Applicable Law, (viii) there is an IC Performance Metric
Default, (ix) any representation or warranty made by the IC herein or any other
document submitted to the Company in connection with this Agreement or the Work
is false or misleading in any material respect when made, or (x) the IC has
failed to perform, in whole or in part, any promise, covenant, or agreement set
forth in this Agreement, including without limitation the Appendices, Schedules
and Exhibits attached hereto, any Purchase Order, any Change Order or any other
document delivered in connection with this Agreement and fails to cure such
breach within thirty (30)  days after receipt of written notice thereof (each of
the events described in clauses (i) through (x) of this Section 11.2 being, an
“Event of Default”).

 

11.3                        Remedies Not Exclusive; Right of Offset.  Without
limiting Section 11.2, upon the occurrence of an Event of Default, the Company
shall have the right to retain from any payments otherwise due the IC for any
Work performed prior to or after the occurrence of such Event of Default an
amount which the Company determines in its sole and absolute discretion
(consistent with Applicable Law) is adequate to cover all damage resulting from
such Event of Default, together with all rights and remedies provided by law or
equity.  Any failure by the Company to exercise its right to terminate this
Agreement in accordance with such Section 11.2 shall not affect the Company’s
exercise of any other right or privilege hereunder or under Applicable Law
(including, without limitation, its right of offset pursuant to the preceding
sentence).

 

11.4                        Actions Upon Termination.  Upon termination of this
Agreement, the IC shall: (i) cease performance of the Work to the extent
directed by Company and (ii) deliver to the Company all Documentation, whether
or not complete, related to the Work and comply with the terms and conditions of
the Approved Transition Plan (as defined in the Statement of Work), and
otherwise take all actions that the Company may direct for the protection and
preservation the Work and all property and materials or supplies related thereto
(in whatever stage of completion).

 

12.0        Insurance Requirements.

 

12.1                        Specific Insurance Requirements.  The IC shall
obtain and maintain in full force and effect during the Contract Period (or for
such longer period as may be required herein) insurance in accordance with, and
meeting the requirements set forth in Schedule IV attached hereto and made a
part hereof.  Acceptable evidence of required insurance, from insurers that are
licensed to do business in the State of New York, having an AM Best rating of
not less than A-, VIII and otherwise acceptable to the Company, will be required
to be submitted to the Company and maintained current throughout the Contract
Period. Said evidence of insurance must be on file with the Company in order to
receive payment hereunder and in order to commence Work.

 

17

--------------------------------------------------------------------------------


 

12.2                        Subcontractor Compliance.  The IC shall be
responsible for compliance by Subcontractors with the insurance requirements
hereof.

 

12.3                        Periodic Right to Review/Update Insurance
Requirements.  The Company and the IC agree that the insurance policy limits
specified on Schedule IV may be reviewed for adequacy annually throughout the
term of this Agreement by the Company and its legal counsel, which may
thereafter require the IC to adjust the amounts and types of insurance coverage
required herein as determined by the Company and/or its legal counsel to be
adequate and necessary. The IC shall, upon request by the Company, submit all
pertinent information about the agent and carrier providing such insurance,
including applicable license and ratings.

 

13.0        Indemnification.

 

13.1                        Indemnification Obligation.  To the fullest extent
permitted by Applicable Law, the IC agrees to defend, indemnify, save and hold
harmless the Company, its shareholders, and affiliates, and each of its and
their respective officers, directors, trustees, employees, agents,
representatives, successors in interest and assigns (collectively, the “Company
Indemnitees”) from and against any and all actions, suits, proceedings,
investigations, claims, damages, losses and liabilities, statutory or
administrative fines, penalties, forfeitures, costs and expenses (including,
without limitation, attorneys’ fees, court costs, costs of experts)
(collectively, “Losses”) arising out of or resulting, in whole or in part, from,
or incurred by any Company Indemnitee in connection with, the performance of
this Agreement or the Work by the IC, any Subcontractor, or any IC
Representatives and including (without limitation) Losses (i) arising from the
partial or sole negligence of any Company Indemnitee or non-parties to this
Agreement, (ii) for injury to or the death of Persons or damage to property
(including, without limitation, injury or death of any IC Representatives),
(iii) resulting from any violation or alleged violation of Applicable Law or any
other breach of this Agreement by the IC (or any of its representatives or
agents, including any Subcontractor), or (iv) related to the discharge or
defending of any Contractor Liens. The IC expressly agrees that the Company may
pursue claims for contribution and indemnification against the IC in connection
with claims against any Company Indemnitee for injury and/or death to the IC’s
employees notwithstanding the provisions of Section 11 of the Workers’
Compensation Law limiting such claims for contribution and indemnification
against employers, and the IC hereby waives the limitations on contribution and
indemnity claims against employers provided in Section 11 of the Workers’
Compensation Law insofar as such claims are asserted by the Company against the
IC.  The indemnification obligations hereunder are not limited by insurance
coverage.

 

13.2                        Indemnification Procedure.  The Company shall
promptly give the IC notice of any action, administrative or legal proceeding,
investigation or claim (whether asserted by a third party or by a Company
Indemnitee) in respect of which indemnification by the IC is or may be sought
under this Agreement (provided, however, that the failure to provide such prompt
notice shall not relieve the IC of

 

18

--------------------------------------------------------------------------------


 

its indemnification obligations hereunder unless it is actually prejudiced by
such failure).  The IC shall have the obligation to assume the defense of any
third party claim with counsel of its choice and shall conduct any such defense
with due diligence and in good faith; provided, however, that if the IC fails to
assume or diligently prosecute such defense, the Company may do so at the IC’s
sole expense, and, with prior notice to the IC, may settle such action).  The
Company Indemnitees shall render such assistance as the IC may reasonably
require in connection with such defense; provided that the IC shall reimburse
the Company Indemnitees for any out of pocket expenses, including payments to
third parties, reasonably incurred by them in connection therewith.  Company
Indemnitees have the right to be represented by counsel of their own selection
and to participate in such defense at their own expense, unless the defendants
in any such action include both Parties, and the Company shall have reasonably
concluded that there may be legal defenses available to it which are different
from, additional to or inconsistent with those available to the IC, in which
event the IC shall responsible for the cost and expenses of such separate
counsel engaged by the Company).  The IC shall not compromise or settle any
third party action without the prior consent of the Company Indemnitees, unless
such settlement involves only the payment of money by the IC and does not affect
any rights of any Company Indemnitee.

 

14.0        Obligations with Respect to Liens.  Notwithstanding any provision in
this Agreement to the contrary, if any Contractor Liens are filed against the
Company or any Site by any Subcontractor, or if any notice of intent to file a
Lien is received from any Subcontractor, then provided that the IC has been
timely paid (unless nonpayment is due to the IC’s breach or delivery of an
incorrect invoice) the IC shall (i) promptly obtain release of the Lien or the
notice of intent (or cause such Subcontractor to release such Lien or notice),
and (ii) deliver copies of any such releases to the Company promptly upon its
request.  Notwithstanding the foregoing, the IC shall have the right to elect to
take a security interest in the Measures to be installed at a Site if (and only
if) (i) the amount of the applicable Approved Customer copayment, whether or not
financed, equals or exceeds $1,500; provided, however, that the IC shall (a)
forebear from filing any such Lien for a period of at least sixty (60) days
following any default by the applicable Program Participant of its payment
obligations, and (b) notify the Company promptly upon the occurrence of any such
default and of the IC’s intention to file any such Lien (prior to doing so).

 

15.0        Reporting; Monitoring of Work.

 

15.1                        Reporting.  The IC shall submit to the Company such
surveys, reports and other Documentation as required in the Statement of Work.
The IC acknowledges that any data or information reported to the Company will be
provided, in whole or in part, to the New York State Public Service Commission
and, as such, represents, warrants, covenants and agrees that all such data and
information shall be true, correct and complete.  The IC further agrees to
promptly notify the Company if the IC has knowledge of any errors or omissions
with respect to any data or information previously submitted to the Company, and
to promptly resubmit any such survey or report to correct the same.  The IC
expressly agrees to indemnify, save and hold harmless the Company Indemnitees
for any Losses arising out of, in whole or in part, the provision of such
information by the IC or any Subcontractor.

 

19

--------------------------------------------------------------------------------


 

15.2                        Records and Audits. The IC shall maintain records
and books of accounts showing all costs and expenses incurred by the IC pursuant
to this Agreement. The Company shall have the right, upon reasonable notice, to
audit the books, records, documents, and other evidence and the accounting
procedures and practices, where needed, to verify the costs and expenses
claimed, for a period of at least six (6) years after final payment to the IC
and thereafter until all disputes, appeals, litigation, or claims then pending
have been finally resolved. The right to audit shall also include inspection at
reasonable times of the IC’s offices or facilities that are engaged in the
performance of the Work.  In addition, the IC shall, at no expense to the
Company, furnish reasonable facilities and assistance for the conduct of such an
audit. Upon request, the IC shall also provide copies of all documents (in
whatever form or medium maintained) applicable to this Agreement. The audit
findings shall, to the extent allowed by Applicable Law and subject to Article
16.0, be treated by the Company as confidential.

 

15.3                        Right to Review Services, Facilities, and Records. 
The IC shall maintain records of (i) licenses held by the IC, Subcontractors and
IC Representatives in connection with the performance of the Work, (ii) permits
required under Applicable Law to be obtained by the IC, Subcontractors or any IC
Representative in connection with the performance of the Work and (iii)
inspections performed after completion of any Work at a Site.  The Company
reserves the right to inspect and review any portion of the Work performed by
the IC, Subcontractors or any IC Representative under this Agreement, and the IC
agrees to cooperate to the fullest extent possible in connection therewith. The
IC shall furnish to the Company such reports, statistical data and other
information pertaining to the Work as the Company and/or any Governmental Body
having regulatory authority over the Company (including, without limitation, the
New York State Public Service Commission) shall require, including, without
limitation, copies of invoices and support therefor and calculations of energy
savings and support therefor.  The IC further agrees to make any appearances or
meet with the Company, its representatives or any other Person, as reasonably
requested by the Company.

 

15.4                        Right to Audit.  If any audit conducted pursuant to
Section 15.2 discloses that the Company has paid the IC for any costs alleged by
the IC to have been incurred but which were not in fact incurred or for any time
and materials which were not used, the IC shall refund to the Company an amount
equal to such payment plus interest thereon accruing from the date of such
over-payment by the Company to the date of repayment by the IC at the prime rate
as published in the Wall Street Journal over such period, plus three percent
(3%) or the highest rate permitted by law, whichever is less.  In addition, if
such overpayment exceeds the correct amount by more than five percent (5%), the
IC shall compensate the Company for the cost of the audit.

 

20

--------------------------------------------------------------------------------


 

15.5        No Discharge of Obligations.  The right of the Company to review or
approve surveys, Task Assignments, Subcontracts, procedures, instructions,
reports, schedules, or other data that are developed or provided by the IC or to
conduct energy surveys or perform installations and inspections hereunder, and
any exercise or failure to exercise any such right, shall not relieve the IC of
any obligation set forth herein.

 

16.0        Confidentiality.

 

16.1        Non-Disclosure of Confidential Information.  All data and
information developed or utilized by the IC in the course of providing the Work,
including, without limitation, any information supplied to the IC by the Company
or obtained by the IC, any Subcontractor or any IC Representative from or
relating to any customer of the Company (including without limitation, Approved
Customers or Program Participants) (collectively, the “Confidential
Information”) shall be held in strict confidence and shall be used solely for
the performance of the Work pursuant to this Agreement. The IC shall not
disclose such Confidential Information to any Person (including but not limited
to parents, subsidiaries, or affiliates of the IC, any Subcontractor or any IC
Representative) other than the Company, its personnel, employees, legal counsel
or other Persons designated by the Company to receive such information
(including the New York State Public Service Commission).  Notwithstanding the
foregoing, the IC may disclose Confidential Information to any Subcontractor or
IC Representative that has a legitimate “need to know” the Confidential
Information, provided that such Subcontractor or IC Representative is advised of
the confidential/proprietary nature of such Confidential Information and is
caused by the IC to observe the terms of this Confidentiality Agreement. The IC
shall be responsible to the Company for any act or omission of a Subcontractor
or IC Representative which, if committed by the IC, would constitute a breach of
this Article 16.0.

 

16.2        Required Disclosure.  In the event that the IC, pursuant to
Applicable Law, regulation or legal process, is requested or required to
disclose any Confidential Information, the IC shall provide the Company with
prompt notice of such request or requirement in order to enable the Company to
consult with the IC with regard to the steps that may be taken by the Company to
reduce the extent of Confidential Information that must be disclosed and/or to
enable the Company to seek an appropriate protective order or other remedy
reducing the extent of Confidential Information that must be disclosed. In any
event, the IC shall disclose only such Confidential Information that it is
advised by legal counsel is legally required in order to comply with such
Applicable Law, regulation or legal process (as such may be affected by any
protective order or other remedy obtained by the Company) and the IC shall use
reasonable efforts to ensure that all Confidential Information that is so
disclosed will be accorded confidential treatment.

 

16.3        Return of Confidential Information.  Upon the earlier of (i) thirty
(30) days after written demand of the Company or (ii) the expiration or
termination of this

 

21

--------------------------------------------------------------------------------


 

Agreement, the IC shall (and shall cause Subcontractors and IC Representatives
to) return to the Company all copies of the Confidential Information that was
disclosed to it by the Company, together with all copies of all documents and of
all other media that contain any such Confidential Information or any extracts
thereof. In lieu of complying with the immediately preceding sentence, the IC
may, within thirty (30) days, destroy all copies of all documents and of all
other media that contain any such Confidential Information or any extracts
thereof and represent in writing to the Company that such destruction has
occurred. Compliance with this Section 16.4 shall not relieve the IC from
Compliance with the other terms of this Article 16.0 or this Agreement.

 

16.4        Protection of Customer Information.  Notwithstanding any other
provision herein, the IC agrees that it shall, and shall cause all
Subcontractors and IC Representatives to, encrypt, password-protect and
otherwise take reasonable precautions to protect any and all information
relating to a customer of the Company (including, without limitation, an
Approved Customer or Program Participant) or other natural Person which can be
used to identify such customer or Person (including, without limitation, any
account number, credit or debit card number, social security number, driver’s
license number or other identification card number or other personally
identifiable information and including energy usage or energy savings
information) (collectively, “Customer Information”) when communicating such
information over the Internet or otherwise. The IC shall immediately notify the
Company if it learns or discovers that any Customer Information has been used,
or is reasonably believed to have been used, by any Person without
authorization, or that the security, confidentiality or integrity of such
information has been breached.  All Customer Information that is transferred by
the IC to any Subcontractor or the Company shall be (i) encrypted using an
encryption method approved by the Company and (ii) external completed via a
central device, and shall include: date and time of the transfer; sending
company name, receiving company name, URL or FTP server name the data was
transmitted to, name of the data file transmitted, number of bytes in the data
file transmitted, and success or failure of the transmission.   The Company may,
from time to time and without notice to the IC, update any data security
requirements with respect to Customer Information.

 

16.5        No Rights Granted.  Nothing in this Article 16.0 shall be construed
as (i) granting or conferring any rights, by license or otherwise, expressly,
implicitly or otherwise, under any patents, copyrights or trade secrets of the
Company, or (ii) requiring the disclosure of any Confidential Information. No
rights or obligations other than those expressly stated herein shall be implied
from this Article 16.0.

 

16.6        Remedies.  The IC acknowledges that disclosure or misuse of
Confidential Information by the IC, a Subcontractor or an IC Representative may
result in irreparable harm to the Company, the amount of which may be difficult
to ascertain and which could not be adequately compensated by monetary damages,
and that therefore the Company is entitled to specific performance and/or
injunctive relief to enforce compliance by the IC with the terms of this

 

22

--------------------------------------------------------------------------------


 

Agreement. Such right of the Company shall be in addition to the remedies
otherwise available at law and in equity or under this Agreement. The IC agrees
to waive any requirement for the securing or posting of any bond in connection
with the obtaining of any such injunctive or other equitable relief.

 

17.0        Intellectual Property.

 

17.1        Grant of Limited, Non-Exclusive and Revocable License.  The IC
acknowledges that the Company owns all right, title and interest in and to
“Green Team” and associated service marks, trade names and logos.   The Company
hereby grants a limited, non-exclusive and revocable license to use the “Green
Team” and the Company names, trade names and logos solely for purposes of
conducting its sales and marketing activities in accordance with the terms of
this Agreement (including the Statement of Work and the Approved Sales Plan). 
Any such use shall in all events conform to the Company’s standards in effect
from time to time.  The IC shall be responsible for compliance with such
standards by Subcontractors and all IC Representatives.

 

17.2        Use of Intellectual Property.  If the IC, in the performance of the
Work, employs, constructs or provides any goods, design, process, material,
tool, equipment or work of authorship (including computer programs and
documentation) covered by a patent, copyright, trademark or other proprietary
right, the IC shall, if it does not itself own such right, at its own expense
secure permission prior to its use hereunder by securing a suitable agreement
from the owner of such right. The IC shall indemnify and hold the Company from
and harmless against any liability arising from a claim, suit or proceeding
brought against the Company and any liability arising therefrom based on a claim
that the services rendered hereunder, or any goods, designs, processes or works
of authorship (including computer programs and documentation) supplied in
connection therewith or resulting therefrom, infringe any patent, copyright,
trademark or any other proprietary right. The IC shall provide for the defense
of any such claim, suit or proceeding, and shall pay all costs and expenses
thereof, including compensation of experts and counsel, and all damages and
costs awarded therein against the Company. The Company shall notify the IC of
any such claim, suit or proceeding in writing and give the IC authority,
information and assistance, if applicable, (at the IC’s expense) for the defense
thereof. In the event that the use of any goods, designs, processes or works of
authorship furnished hereunder is enjoined, the IC shall promptly, at its own
expense, either (i) procure for the Company the right to continue using said
goods, designs, processes or works of authorship or (ii) with the approval of
the Company (x) replace them with non-infringing goods, designs, processes or
works of authorship of equal performance and quality, or (y) modify them so they
become non-infringing.

 

18.0        Compliance with Laws/Safety Requirements.

 

18.1        Compliance with Laws. The IC shall at all times comply with all
Applicable Laws in connection with its performance of the Work. Prior to
performance of the

 

23

--------------------------------------------------------------------------------


 

                Work, the IC shall, at its own cost, have obtained, and shall
have required all Subcontractors, IC Representatives and other Persons
performing services on behalf of the IC and such Subcontractors to obtain all
licenses and permits required by Applicable Law to engage in the Work
(including, without limitation, all engineering and electrical licenses), which
shall in all events be current and in effect at all times Work is performed. 
The IC shall provide the Company, upon request, with the original or a copy of
permits, certificates, receipts and other evidence establishing its compliance
with this Section 18.1. Without limiting the generality of the foregoing, the IC
agrees to comply with the Fair Labor Standards Act and with the provisions
contained in Appendix A, which is attached hereto and made a part hereof.

 

18.2        Safeguards.

 

18.2.1     The IC shall (and shall cause each Subcontractor and IC
Representative to) comply with, all applicable local, state, and federal safety
and health laws in effect on the date hereof (and any amendments thereto) and
all standards, rules, regulations, and orders issued pursuant to such local,
state, and federal safety and health laws.  The IC shall cause all equipment and
structures, the place of work and the ways and approaches thereto to meet the
requirements of all public authorities. All equipment, tools, other aids and
materials utilized by the IC, Subcontractor and IC Representatives shall have
been tested and meet all applicable ANSI standards and legal requirements, shall
be of high quality and in good working order. The IC shall be responsible for
learning what all of these requirements are and the acceptable techniques for
complying with them.

 

18.2.2     If in the sole discretion of the Company the work practices of the
IC, any Subcontractor or any IC Representative or conditions created by the IC,
Subcontractor or IC Representative are unsafe or fail to comply with Applicable
Law, the Company may suspend this Agreement (and the IC’s performance hereunder)
until such practices and conditions are corrected. The IC shall not be entitled
to any additional costs or time for performance due to such work stoppage. 
Notwithstanding the foregoing, the IC acknowledges that the failure to comply
with applicable safety standards (including the standards set forth in the
Environmental Health and Safety Plan) constitutes a material breach of this
Agreement. Accordingly, the Company shall not be required to exercise its rights
under this Section 18.2.2 as a precondition to exercising its rights under
Section 11.2, and this Section 18.2.2 shall not operate to restrict the
Company’s rights under such Section or any other provision hereof.

 

18.2.3     If at any time an employee of the Company directs the IC, any
Subcontractor or any IC Representative to discontinue an operation because it is
deemed to be unsafe or illegal, the IC shall (or shall cause the Subcontractor
or IC Representative to) immediately halt the questioned operation and, if the
IC disagrees with such employee, shall contact the Program Manager for
instructions. The IC shall obtain the employee’s name and employee
identification number and report this information to the Program Manager.

 

24

--------------------------------------------------------------------------------


 

18.3        Maintenance of Work Site; Removal of Waste. At each Site location,
the IC, any Subcontractor and  each IC Representative shall, at its own expense,
store its apparatus, material, supplies and equipment in such orderly fashion as
will not interfere with the progress of the Work or the work of any other
contractors; clean up and remove frequently all refuse, rubbish, scrap
materials, and debris so that at all times the Site shall present a neat,
orderly and workmanlike appearance; and, before final payment, remove all
surplus material, falsework, and temporary structures, in each case in
accordance with all Applicable Law (including all environmental, health and
safety laws) and the Environmental Health and Safety Plan.  Without limiting the
generality of the foregoing, the IC acknowledges and agrees that it shall be
obligated to engage and use (and cause its Subcontractors and other IC
Representatives to engage and use) only such waste haulers and disposal
facilities that are licensed to accept hazardous and universal waste to
transport and dispose of used customer equipment, materials and supplies that
have been replaced through performance of the Work.

 

18.4        Vehicle Spills. All vehicles, including those of the IC,
Subcontractors, IC Representatives and suppliers, used in the performance of the
Work shall be maintained in good working condition and shall not leak any
fluids. Any leaks or spills shall be cleaned up by the IC, at its sole cost and
expense, in accordance with Applicable Law.

 

18.5        Protection of Persons and Property; Notice of Accidents.

 

18.5.1     The IC, Subcontractors and IC Representatives shall at all times
exercise every reasonable precaution to protect Persons and property and any
items on which it is working. The IC shall at its own expense (and shall cause
Subcontractors and IC Representatives to) design, furnish, and erect such
enclosures, barricades, platforms, scaffolds, planking of floor openings, fences
and railings, give such warnings, display such lights, signals and signs,
exercise such precautions against fire, adopt and enforce such rules and
regulations, and take such other precautions as may be necessary, desirable or
proper, or as may be directed by the Company. The IC shall, and shall cause
Subcontractors and IC Representatives, while on or about an Approved Customer’s
or Program Participant’s premises, to observe and comply with all fire, safety,
hazard, “No Smoking”, and other rules and regulations prescribed by such
customer or legally in effect at the time of Work at the Site.

 

18.5.2     The IC shall promptly report in writing to the Company all accidents
whatsoever, and any claims made in connection therewith, arising out of or in
connection with the performance of the Work, whether on or adjacent to the Site,
which result in death, injury or property damage, giving fill details and
statements of witnesses. In addition, if death or serious injury or serious
damage to property is caused, the IC shall immediately orally report the
accident to the Company.

 

25

--------------------------------------------------------------------------------


 

18.5.3     If at any time or place a third party suffers personal injury
(including death) or property damage for which the IC is legally liable, no
provision of this Agreement shall be construed as an agreement by the Company to
assume all or any part of such liability (which liability the Company hereby
expressly disclaims) or, if the Company is named or joined in any legal action
or proceeding in connection therewith, to preclude, prejudice or limit the
Company’s right to receive indemnification or contribution from the IC in
accordance with the terms of this Agreement.

 

18.6        Identification.  The employees, agents and consultants of the IC and
Subcontractors shall at all times have available for review by the Company and
its customers acceptable name and photo identification issued by a Governmental
Body or the IC or such Subcontractor, as applicable.  The Company may, in its
discretion from time to time, issue or approve the issuance of identification
cards to IC Representatives that contain certain intellectual property of the
Company.  Any such cards, if issued, shall in all events clearly state that the
holder thereof is an employee of the IC (or Subcontractor) and not of the
Company and shall be subject to such requirements as the Company shall impose.

 

19.0        Health, Safety and Environmental Plan; No Asbestos or Lead Abatement
Measures Authorized.  The IC will not be permitted to perform any field service
work, including but not limited to energy surveys, measurements, installation,
maintenance and repair work, until it has submitted to and received approval
from the Company of a health, safety, and environmental plan generally
applicable to all customer Sites, which shall address all hazards that may be
encountered and shall conform to any and all requirements stated in this
Agreement (the “Environmental Health & Safety Plan”).  The IC shall be
responsible for the compliance by Subcontractors and IC Representatives with the
accepted Environmental Health & Safety Plan. The IC shall not perform, and shall
not permit any Subcontractor or IC Representative to perform, any asbestos or
lead abatement measures without the Company’s prior written approval, which it
may withhold, grant or condition in its sole discretion.

 

20.0        Effect of the Company’s Approval. The IC’s obligations under this
Agreement shall not be affected by the grant to, or the exercise or non-exercise
by, the Company of rights to inspect, test, review or approve the Work,
including, without limitation, Subcontracts, Documentation, evidence of
insurance, invoices or any other information provided to the Company hereunder,
and the provision of any such documents or information hereunder shall not be
construed as an endorsement or confirmation by the Company that the terms
thereof  complies with the requirements of this Agreement.  Any approval by the
Company of any goods, services, documents or other things done or furnished or
proposed by the IC shall be construed merely as indicating that at that time of
approval the Company was not aware of any reason for objecting. Any failure of
the Company to object to a non-conformity of the item, even if apparent or
discoverable, with all the requirements of this Agreement shall not be effective
as a waiver or acceptance of the non-conformity.

 

26

--------------------------------------------------------------------------------


 

21.0        Title and Risk of Loss (Repair Services). The IC will retain title
to equipment to be installed at a Site in connection with the Work and the IC
shall bear the risk of loss of or damage to such equipment until such time that
the equipment is installed and accepted by the Program Participant and the Work
has been completed.

 

22.0        Company’s Performance. The Company shall perform those actions
required of it by this Agreement in order to enable the IC to perform hereunder.
Unexcused nonperformance by the Company shall relieve the IC of its obligation
to perform hereunder, but only (a) to the extent the Company’s failure (i) is
material and constitutes a default under this Agreement, and (ii) actually
prevents the IC from performing, despite the IC’s good faith efforts to perform,
and (b) if the IC provides prompt written notice to the Company of the same.
Nonperformance by the Company shall be excused where caused by an act or
omission of the IC.

 

23.0        Communication with Supervisors. When Work is performed outside of
the IC’s office or premises, the IC shall provide at all times an on-site
representative, which representative shall be able to read, write, and
thoroughly understand English and, if Persons performing Work for the IC under
this Agreement do not speak English, any other language spoken by such Persons.
In addition, such representative shall ensure that labeling, log book entries,
completion of forms and all other tasks requiring a proficiency in English are
performed clearly and correctly. The representative designated by the IC shall
be subject to the continuing approval of the Company.

 

24.0        Non-Solicitation.  The IC shall not employ any employee of the
Company or its affiliate Orange and Rockland Utilities, Inc. (the “Affiliated
Company”) to perform any services hereunder without the Company’s prior written
consent. Further, neither the IC nor any Subcontractors shall utilize or
otherwise permit any former employee of the Company or the Affiliated Company to
render any services hereunder of any nature for or on behalf of the IC or any
Subcontractor (as an employee or consultant or otherwise) within five (5) years
of such former employee’s separation from the Company or the Affiliated Company
if such former employee was engaged or involved in the solicitation,
negotiation, procurement, placement or administration of any contract, agreement
or purchase order for or on behalf of the Company or the Affiliated Company at
any time during the three-year period immediately preceding the employee’s
separation from the Company or the Affiliated Company, as applicable. For
purposes of the preceding sentence, “administration of any contract, agreement
or purchase order” shall mean engaging in any activity relating to oversight or
management of any contract between the Company or the Affiliated Company, on one
hand, and the IC, on the other hand, including, but not limited to, the review,
approval or payment of any invoices relating to any such contract, agreement or
purchase order or the supervision of employees engaged in such activities.
Engaging in or supervising employees engaged in purely clerical functions such
as filing, data entry or processing previously approved invoices for payment
shall not be deemed “administration of any contract, agreement or purchase
order.”

 

25.0        Force Majeure.  In the event that performance on the part of any
Party hereto shall be delayed or suspended as a result of a Force Majeure Event,
none of the Parties shall incur any liability to the other Parties as a result
of such delay or suspension.

 

26.0        Set-Off. The Company shall have the right to set off against any
sums due the IC hereunder any claims the Company may have against the IC under
this Agreement without

 

27

--------------------------------------------------------------------------------


 

prejudice to the rights of the Parties in respect of such claims.  If amounts
are due and payable by the IC to the Company under this Agreement on any payment
date, the Company’s obligations hereunder to make payments to the IC shall be
automatically satisfied and discharged by netting such aggregate amount payable
by the IC to the Company from the amount payable to the IC on such date and
replacing such payment obligation with a single payment obligation of the
Company to the IC on the applicable payment date of such net difference.  For
the avoidance of doubt, the Company shall not have the right to set off amounts
it claims it is owed under a predecessor agreement with the IC against amounts
it owes the IC hereunder.  The foregoing rights are in addition to but without
duplication of, and not in limitation of, any other right or remedy of the
Company under this Agreement or under Applicable Law, in equity or otherwise.

 

27.0        Waiver. Neither the acceptance of goods or services or any part
thereof nor any payment therefor nor any order or certificate issued under this
Agreement nor any performance by the Company of any of the IC’s duties or
obligations nor any failure of the Company to insist on strict performance by
the IC of this Agreement or to assert the Company’s rights in any one or more
instances shall constitute a waiver by the Company of such performance, terms or
rights, either then or for the future. No termination hereof, in whole or in
part, because of breach hereof shall be deemed a waiver of any money damages to
which the Company may be entitled because of said breach.  Any waiver shall be
effective only if in writing and signed by the Company’s authorized
representative, and only with respect to the particular event to which it
specifically refers.

 

28.0        Errors and Omissions.  The IC will be responsible for correcting or
remedying any errors or omissions which occur in performance of the Work and
which are the result of the IC’s negligence or action. The cost of correcting or
remedying any error or omission shall be borne by the IC.  Revising documents at
the request of the Company to incorporate comments by the public or by agencies
having jurisdiction in matters of the particular Task Assignment is not
considered to be a remedy of errors or omissions, but is considered an integral
part of document preparation which may be called for by a Task Assignment.

 

29.0        Relationship of Parties; No Third Party Beneficiaries. The IC shall
be an independent contractor in the performance of the services hereunder. No
right of supervision, requirement of approval or other provision of this
Agreement and no conduct of the Parties shall be construed to create a
relationship of principal and agent, partners, or joint venturers between the
Parties, or joint employers of the IC’s employees.  Except as specifically
provided herein (including, without limitation, in the indemnification
provisions hereof), nothing contained in this Agreement is intended for the
benefit of any third parties.

 

30.0        Severability.  If any article or provision of this Agreement is or
becomes legally invalid or unenforceable, the remainder of the article and this
Agreement shall not be affected thereby.

 

31.0        New York Law. This Agreement shall be construed and the rights and
liabilities of the Parties hereto determined, in accordance with the laws of the
State of New York, without giving effect to any choice of law or conflict of
laws rules or provisions (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than New York.

 

28

--------------------------------------------------------------------------------


 

32.0        Waiver of Trial by Jury. The IC hereby waives trial by jury in any
action, proceeding or counterclaim brought by either Party against the other on
all matters whatsoever arising out of or in any way connected with this
Agreement or any claim of damage resulting from any act or omission of the
Parties in any way connected with this Agreement.

 

33.0        Submission to Jurisdiction/Choice of Forum

 

33.1        The IC hereby irrevocably submits to the jurisdiction of the courts
of the State of New York with regard to any controversy arising out of or
relating to this Agreement. The IC agrees that service of process on the IC in
relation to such jurisdiction may be made, at the option of the Company, either
by registered or certified mail addressed to the IC at the address shown in this
Agreement or at the address of any office actually maintained by the IC, or by
actual personal delivery to the IC. Such service shall be deemed to be
sufficient when jurisdiction would not lie because of the lack of a basis to
serve process in the manner otherwise provided by law. In any case, however,
process may be served as stated above whether or not it may be properly served
in a different manner.

 

33.2        The IC consents to the selection of the New York State and the
United States courts situated within the City of New York or Westchester County
as the exclusive forums for any legal proceeding arising out of or relating to
this Agreement.

 

34.0        Section Headings.  Section headings appearing in this Agreement are
for convenience only and shall not be construed as interpretations of text.

 

35.0        Signature Authorizing Agreement.  Each Party was represented by
counsel in the negotiations and execution of this Agreement and this Agreement
represents the joint work product of the Parties hereto.  No inference shall be
drawn or rules of construction applied against either Party to interpret this
Agreement based upon the Party drafting the same.

 

[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their authorized representatives on the day and year written below.

 

 

WILLDAN ENERGY SOLUTIONS

 

 

 

 

By:

/s/ Thomas D. Brisbin

 

Name:

Thomas D. Brisbin

 

Title:

Chairman of the Board

 

Dated:

June 28, 2012

 

 

 

 

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

 

 

 

 

By:

/s/ Lore Ann de la Bastide

 

Name:

Lore Ann de la Bastide

 

Title:

Vice President, Purchasing

 

Dated:

July 6, 2012

 

30

--------------------------------------------------------------------------------


 

Appendix A

 

Required Clauses And Certifications

 

As a Federal Government contractor, the Company must require the IC to agree to
be bound by and comply with the following clauses and make the following
certifications.  Where clauses or certifications require the IC to be bound by
and/or comply with a referenced clause or regulation or to make a referenced
certification, such referenced provisions are incorporated by reference herein
and have the same force and effect as if they were set forth herein in full
text.  Some general guidance as to the applicability of clauses or
certifications incorporating such referenced provisions may be provided below. 
However, the referenced provisions, together with any relevant law or
regulation, should also be consulted to determine applicability.

 

Restrictions On Subcontractor Sales To The Government

 

(this clause is applicable to contracts exceeding $100,000)

 

The IC agrees to be bound by and comply with the clause entitled “Restrictions
On Subcontractor Sales To the Government (JUL 1995),” which is contained in
Section 52.203-6 of the Federal Acquisition Regulation (section 52.203-6 of
title 48 of the Code of Federal Regulations), including the requirement therein
to incorporate the substance of the clause in subcontracts under this contract
which exceed $100,000.

 

Anti-Kickback Procedures

 

(this clause is applicable to contracts exceeding $100,000)

 

The IC agrees to be bound by and comply with the clause entitled “Anti-Kickback
Procedures (JUL 1995)” except for subparagraph (c)(1) thereof, which clause is
contained in Section 52.203-7 of the Federal Acquisition Regulation (section
52.203-7 of title 48 of the Code of Federal Regulations), including the
requirement to incorporate the substance of the clause (except for subparagraph
(c)(1) thereof) in subcontracts under this contract which exceed $100,000.

 

Contractors that are Debarred, Suspended, or Proposed for Debarment by the
Federal Government

 

(this clause is applicable to contracts exceeding $25,000)

 

The Company is required to decline to enter into contracts in excess of $25,000
with a contractor that has been debarred, suspended, or proposed for debarment
by the Federal Government in the absence of a compelling reason to do so. When
the Company is compelled to enter into a contract with such a contractor, the
Company is required to furnish certain information to the Federal Government in
connection with that contract. Accordingly, the IC shall submit in writing to
the Company, with any bid, offer or proposal for a contract that will exceed
$25,000 and again at the time of the award of any contract that will exceed such
amount, a statement as to whether or not the IC or any of its principals is
debarred, suspended, or proposed for debarment by the Federal Government.  The
IC agrees that any action that the Company is required by the Federal Government
to take with respect to the contract as a consequence of the IC’s being so
debarred, suspended, or proposed for debarment shall not result in any liability
of the Company to the IC.

 

Appendix A-1

--------------------------------------------------------------------------------


 

Utilization of Small Business Concerns

 

(this clause is applicable to contracts that offer subcontracting opportunities
- see the Small Business Act and regulations implementing same)

 

The IC agrees to be bound by and comply with the clause entitled “Utilization Of
Small Business Concerns (MAY 2004),” which is contained in Section 52.219-8 of
the Federal Acquisition Regulation (section 52.219-8 of title 48 of the Code of
Federal Regulations).

 

Small Business Subcontracting Plan

 

(this clause is applicable to contracts in excess of $500,000 [$1,000,000 in the
case of contracts for construction of a public facility], except for contracts
awarded to small business concerns as defined by section 3 of the Small Business
Act, 15 U.S.C. § 632, and the applicable regulations in Part 121 of Title 13 of
the Code of Federal Regulations)

 

The IC shall adopt a subcontracting plan that complies with the requirements set
forth in the Small Business Act and in the clause entitled “Small Business
Subcontracting Plan (JAN 2002),” which clause is contained in Section 52.219-9
of the Federal Acquisition Regulation (section 52.219-9 of title 48 of the Code
of Federal Regulations) (subparagraphs (d) and (e) of such clause are the
primary portions of the clause that concern the contents and effective
implementation of subcontracting plans.) The IC shall insert the clause entitled
“Utilization of Small Business Concerns” (see above) in subcontracts that offer
further subcontracting opportunities and shall comply with the requirements for
record keeping and reporting to the Federal Government (including the submission
of Standard Forms 294 and/or 295).

 

Equal Opportunity

 

(this clause is applicable to all contracts unless exempted by the rules,
regulations or orders of the Secretary of Labor issued under Executive Order
11246, as amended)

 

The IC agrees to be bound by and to comply with the terms and conditions of the
clause entitled “Equal Opportunity (APR 2002),” which is contained in
Section 52.222-26 of the Federal Acquisition Regulation (section 52.222-26 of
title 48 of the Code of Federal Regulations), including the requirement to
include such terms and conditions in nonexempt subcontracts.

 

The IC acknowledges that the Company is required to take such action against the
IC with respect to the contract as may be directed by the Federal Government as
a means of enforcing the terms and conditions of the Equal Opportunity clause,
including the imposition of sanctions for noncompliance, and the IC agrees that
any such action by the Company shall not result in any liability of the Company
to the IC.

 

Appendix A-2

--------------------------------------------------------------------------------


 

The IC agrees to be bound by and comply with the applicable regulations
contained in: (1) Parts 60-1 and 60-2 of Title 41 of the Code of Federal
Regulations, which implement Executive Order 11246; (2) Part 60-250 of Title 41
of the Code of Federal Regulations, which implements section 402 of the Vietnam
Era Veteran’s Readjustment Assistance Act of 1974; and (3) Part 60-741 of Title
41 of the Code of Federal Regulations, which implements section 503 of the
Rehabilitation Act of 1973.

 

Prohibition of Segregated Facilities

 

(this clause is applicable to all contracts to which the Equal Opportunity
clause, described above, is applicable)

 

The IC agrees to be bound by and comply with the clause entitled “Prohibition of
Segregated Facilities (FEB 1999),” which is contained in Section 52.222-21 of
the Federal Acquisition Regulations (section 52.222-21 of title 48 of the Code
of Federal Regulations), including the requirement to include such clause in
non-exempt subcontracts.

 

Certification of Toxic Chemical Release Reporting; Toxic Chemical Reporting

 

(these clauses are applicable to contracts exceeding $100,000)

 

The IC hereby makes the certifications contained in section (b) of the clause
entitled “Certification of Toxic Chemical Release Reporting (AUG 2003),” which
is contained in Section 52.223-13 of the Federal Acquisition Regulations
(section 52.223-13 of title 48 of the Code of Federal Regulations) and agrees to
be bound by and to comply with the clause entitled “Toxic Chemical Release
Reporting (AUG 2003),” which is contained in Section 52.223-14 of the Federal
Acquisition Regulations (section 52.223-14 of title 48 of the Code of Federal
Regulations).

 

Notice of Employee Rights

 

(this clause is applicable to contracts exceeding $100,000 with contractors
having a formally recognized union and that are located in jurisdictions where
applicable state law does not forbid enforcement of union security agreements)

 

The IC agrees to post the notice required by Chapter 470 of Title 29 of the Code
of Federal Regulations, which implements Executive Order 13201.

 

Certification and Disclosure Regarding Payments to Influence Certain Federal
Transactions

 

(this certification is applicable to contracts exceeding $100,000)

 

The IC hereby makes the certifications contained in Section 52.203-11 of the
Federal Acquisition Regulation (section 52.203-11 of title 48 of the Code of
Federal Regulations) relating to the nonuse and nonpayment of Federal
appropriated funds to influence or attempt to influence the Federal transactions
specified in such certification and to the completion and submission of any 
documentation that may be required by such certification, and agrees to include
such certifications in subcontracts under this Contract.

 

Appendix A-3

--------------------------------------------------------------------------------


 

Subcontracts for Commercial Items

 

(this clause is applicable to all contracts)

 

The IC agrees to be bound by and to comply with the clause entitled
“Subcontracts For Commercial Items (SEP 2006),” which is contained in
Section 52.244-6 of the Federal Acquisition Regulations (section 52.244-6 of the
Code of Federal Regulations) and which also requires the IC to be bound by and
to comply with: (i) the clause entitled “Utilization of Small Business Concerns
(MAY 2004)” contained in Section 52.219-8 of the Federal Acquisition Regulations
(section 52.219-8 of title 48 of the Code of Federal Regulations); (ii) the
clause entitled “Equal Opportunity (MAY 2002)” [probably should be “(APR 2002)”]
contained in Section 52.222-26 of the Federal Acquisition Regulations (section
52.222-26 of title 48 of the Code of Federal Regulations); (iii) the clause
entitled “Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans (SEP 2006)” contained in
Section 52.222-35 of the Federal Acquisition Regulations (section 52.222-35 of
title 48 of the Code of Federal Regulations); (iv) the clause entitled
“Affirmative Action for Workers with Disabilities (JUN 1998)” contained in
Section 52.222-36 of the Federal Acquisition Regulations (section 52.222-36 of
title 48 of the Code of Federal Regulations); (v) the clause entitled
“Notification of Employee Rights Concerning Payment of Union Dues or Fees (DEC
2004)” contained in Section 52.222-39 of the Federal Acquisition Regulations
(section 52.222-39 of title 48 of the Code of Federal Regulations); and (vi) the
clause entitled “Preference for Privately Owned U.S.-Flag Commercial Vessels
(FEB 2006).”  If the contract between the Company and the IC is for the supply
of “commercial items” as the quoted term is defined in Section 2.101 of the
Federal Acquisition Regulation (section 2.101 of title 48 of the Code of Federal
Regulations), then, to the extent that the clause entitled “Subcontracts For
Commercial Items (SEP 2006)” lawfully requires only that the IC be bound by and
comply with the text of such clause and the other clauses referenced therein
rather than all of the provisions referenced in this Appendix A, the IC shall,
with respect to the provisions in this Appendix A, only be required to (a) be
bound by and comply with the clause entitled “Subcontracts For Commercial Items
(SEP 2006)” and the clauses referenced in such clause, and (b) to make and
comply with the provisions of the certifications that are referenced in this
Appendix A.

 

Appendix A-4

--------------------------------------------------------------------------------


 

Schedule I

 

Compensation

 

All work shall be compensated as follows:

 

Compensation for Work authorized by this Agreement shall not exceed
$38,988,338.00 (the “Program Expenditure Limit”).  This Program Expenditure
Limit is further defined by the “Not to Exceed” amounts for Non-Incentive and
Incentive annual budgets:

 

Non-Incentive Not to Exceed:

$***

 

 

Annual Budgets Limits

 

2012

 

2013

 

2014

 

2015

 

Non-Incentive Work

 

$

***

 

$

***

 

$

***

 

$

***

 

 

Incentive Not to Exceed:

$***

 

Annual Budgets Limits

 

2012

 

2013

 

2014

 

2015

 

Incentive Work

 

$

***

 

$

***

 

$

***

 

$

***

 

Surveys

 

$

***

 

$

***

 

$

***

 

$

***

 

Incentives for Installation of Measures

 

$

***

 

$

***

 

$

***

 

$

***

 

 

All Work shall be compensated in accordance with this Schedule 1 as follows.

 

All Non-Incentive Work is payable monthly based upon  hourly rates  as  follows:

 

Classification

 

Fixed Hourly Labor Rates

 

 

 

PROGRAM MANAGER

 

$

***/HR

SALES

 

$

***/HR

ANALYST

 

$

***/HR

IT DEVELOPER

 

$

***/HR

INSPECTOR

 

$

***/HR

WAREHOUSE MANAGER

 

$

***/HR

ACCOUNTING

 

$

***/HR

 

Incentive Work shall consist of completed Survey Reports and Customer Incentives
for the Installation of Energy Efficient Measures.  Incentive Work is payable
twice monthly based upon  the following fixed rates and terms:

 

Survey Reports

 

1.              Compensation shall be at a rate of $*** for each completed
Survey Report up to the following maximum number of Survey Reports per program
year:

 

Maximum Annual

 

2012

 

2013

 

2014

 

2015

 

Total

 

Survey Reports

 

5,976

 

8,814

 

8,814

 

5,289

 

28,893

 

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-1

--------------------------------------------------------------------------------


 

2.              The IC may not proceed with Survey Reports without authorization
from the Company. The execution of this Agreement shall constitute the IC’s
authorization to proceed with the following maximum number of Survey Reports per
program year:

 

Preauthorized Annual

 

2012

 

2013

 

2014

 

2015

 

Total

 

Survey Reports

 

5,976

 

7,350

 

7,350

 

3,825

 

24,501

 

 

3.              In the event the IC determines that it will reach the maximum
number of preauthorized Survey Reports for any given program year, it shall
notify the Company of such in writing at least sixty (60) days prior to the
anticipated completion of those Survey Reports.  Written notification shall
refer to this Schedule I and the Statement of Work and may request authorization
to proceed with additional Survey Reports.  In the event of such request, the
Company will review the IC’s performance against the Cost per KWh Metric and the
Conversion Ratio Metric and, provided that the IC is in compliance with such
metrics and demonstrates, to the Company’s reasonable satisfaction, that
additional Survey Reports are required to meet the Energy Savings Metric, the
Company will authorize the IC to perform up to the additional number of Surveys
set forth in the  table presented in Section 4 (below).

 

4.              Within thirty (30) days of the Company’s receipt of the IC’s
notification described in Section 3 (above), the Company will notify the IC, in
writing, whether it has authorized the performance of additional Survey Reports
and, if so, the specific number of additional Survey Reports authorized.  In no
event will additional Survey Reports authorized for any given program year
exceed the following:

 

Additional

 

2012

 

2013

 

2014

 

2015

 

Total

 

Survey Reports

 

NONE

 

1,464

 

1,464

 

1,464

 

4,392

 

 

Customer Incentives for the Installation of Energy Efficient Measures

 

All Incentive Work for the Installation of Energy Efficient Measures shall be
compensated in accordance with the following FREE Measure and NON-FREE Measure
Incentive Rates.  Incentive for the installation of FREE Measures will allow the
installation of recommended measure(s) to be provided at no cost.  Incentive for
the installation of NON-FREE Measures will cover the difference between the
total installation cost and customer copayment. Incentives for all NON-FREE
Measures shall not exceed 70% of the customer’s total installation cost.

 

All Incentive Rates are payable upon a fixed rate  per Installed Unit basis in
the amounts provided in the Pricing List appended hereto.

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-2

--------------------------------------------------------------------------------


 

FREE Measure Incentive Rates

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell Price
>=12 feet

 

Con Edison Unit
Incentive >=12
Feet

 

Compact Fluorescent Lamp 13W Spiral

 

per lamp

 

1.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 18W Spiral

 

per lamp

 

1.300

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 23W Spiral

 

per lamp

 

1.400

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 9W A-Lamp

 

per lamp

 

2.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 13W A-Lamp

 

per lamp

 

2.110

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 7W Torpedo - Candelabra Base

 

per lamp

 

3.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 9W Vanity/Globe

 

per lamp

 

4.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 14W PAR30

 

per lamp

 

6.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 23W PAR30

 

per lamp

 

6.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 14W PAR38

 

per lamp

 

6.200

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 23W PAR38

 

per lamp

 

6.300

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 26W PAR38

 

per lamp

 

6.400

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 11W R20

 

per lamp

 

6.500

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 16W R30

 

per lamp

 

5.400

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Compact Fluorescent Lamp 23W R40

 

per lamp

 

5.800

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Low Flow Faucet Aerator

 

per aerator

 

8.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Water Pipe Insulation

 

per linear foot

 

19.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***         Indicates that certain information contained herein has been omitted
and filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

NON-FREE Measure Incentive Rates

 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

Incandescent A-Lamps

 

Compact Fluorescent Lamp 13W Spiral

 

per lamp

 

1.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent A-Lamps

 

Compact Fluorescent Lamp 18W Spiral

 

per lamp

 

1.300

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent A-Lamps

 

Compact Fluorescent Lamp 23W Spiral

 

per lamp

 

1.400

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent A-Lamps

 

Compact Fluorescent Lamp 9W A-Lamp

 

per lamp

 

2.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent A-Lamps

 

Compact Fluorescent Lamp 13W A-Lamp

 

per lamp

 

2.110

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent Flame Tip

 

Compact Fluorescent Lamp 7W Torpedo - Candelabra Base

 

per lamp

 

3.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent Globes

 

Compact Fluorescent Lamp 9W Vanity/Globe

 

per lamp

 

4.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent PAR-Lamps

 

Compact Fluorescent Lamp 14W PAR30

 

per lamp

 

6.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent PAR-Lamps

 

Compact Fluorescent Lamp 23W PAR30

 

per lamp

 

6.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent PAR-Lamps

 

Compact Fluorescent Lamp 14W PAR38

 

per lamp

 

6.200

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent PAR-Lamps

 

Compact Fluorescent Lamp 23W PAR38

 

per lamp

 

6.300

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent PAR-Lamps

 

Compact Fluorescent Lamp 26W PAR38

 

per lamp

 

6.400

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent R-Lamps

 

Compact Fluorescent Lamp 11W R20

 

per lamp

 

6.500

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent R-Lamps

 

Compact Fluorescent Lamp 16W R30

 

per lamp

 

5.400

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent R-Lamps

 

Compact Fluorescent Lamp 23W R40

 

per lamp

 

5.800

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Faucet Aerator

 

Low Flow Faucet Aerator

 

per aerator

 

8.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

High Pressure Rinse Valve

 

High Pressure Rinse Valve

 

per valve

 

9.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

2’ Fixture

 

Fluorescent, (1) 24” 17W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

10.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

2’ Fixture

 

Fluorescent, (1) 24” 17W T8 lamp ISB RLO (BF<0.85) - Fixture Replacement

 

per fixture

 

10.005

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-4

--------------------------------------------------------------------------------


 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

2’ Fixture

 

Fluorescent, (2) 24” 17W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

10.010

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

2’ Fixture

 

Fluorescent, (2) 24” 17W T8 lamp ISB RLO (BF<0.85) - Surface Mounted Fixture
Replacement

 

per fixture

 

10.019

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

2’ Fixture

 

Fluorescent, (2) 24” 17W T8 lamp ISB HLO (BF>0.95) w/refl

 

per fixture

 

10.222

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

2’ Fixture

 

Fluorescent, (2) 24” 32W T8 U6 lamp ISB RLO (BF<0.85)

 

per fixture

 

10.210

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

2’ Fixture

 

Fluorescent, (3) 24” 17W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

10.230

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

2’ Fixture

 

Fluorescent, (4) 24” 17W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

10.240

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

3’ Fixture

 

Fluorescent, (1) 36” 25W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

11.010

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

3’ Fixture

 

Fluorescent, (2) 36” 25W T8 lampISB RLO (BF<0.85)

 

per fixture

 

11.030

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

3’ Fixture

 

Fluorescent, (3) 36” 25W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

11.050

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (1) 48” 25W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

12.005

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (1) 48” 28W Super T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

12.010

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (2) 48” 25W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

12.860

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (2) 48” 28W Super T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

12.110

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (2) 48” 28W Super T8 lamp ISB NLO (BF:.85-.95) w/refl

 

per fixture

 

12.112

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (2) 48” 28W Super T8 lamp ISB RLO (BF<0.85) - Fixture Replacement

 

per fixture

 

12.113

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (2) 48” 32W T8 lamp ISB NLO (BF:.85-.95) w/refl

 

per fixture

 

12.180

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (2) 48” 32W T8 lamp ISB NLO (BF:.85-.95) - Fixture Replacement

 

per fixture

 

12.181

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (2) 48” 32W T8 lamp ISB NLO (BF:.85-.95) - Fixture Replacement -
Vapor tight

 

per fixture

 

12.182

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (3) 48” 25W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

12.231

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-5

--------------------------------------------------------------------------------


 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

4’ Fixture

 

Fluorescent, (3) 48” 28W Super T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

12.210

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (4) 48” 25W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

12.331

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (4) 48” 28W Super T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

12.310

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (4) 48” 32W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

12.370

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (4) 48” 32W T8 lamp ISB NLO (BF:.85-.95) - Fixture Replacement -
Troffer

 

per fixture

 

12.371

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

4’ Fixture

 

Fluorescent, (2) 48” 32W T8 lamp ISB HLO (BF>0.95) w/refl

 

per fixture

 

12.441

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

6’ Fixture

 

Fluorescent, (1) 72” 46W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

13.310

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

6’ Fixture

 

Fluorescent, (2) 72” 46W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

13.320

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

6’ Fixture

 

Fluorescent, (3) 72” 46W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

13.330

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

6’ Fixture

 

Fluorescent, (4) 72” 46W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

13.340

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

6’ Fixture

 

Fluorescent, (2) Tandem 36” 25W T8 lamp ISB NLO (BF:.85-.95) w/retro kit

 

per fixture

 

13.005

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

6’ Fixture

 

Fluorescent, (4) Tandem 36” 25W T8 lamp ISB NLO (BF:.85-.95) w/retro kit

 

per fixture

 

13.045

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

6’ Fixture

 

Fluorescent, (6) Tandem 36” 25W T8 lamp ISB NLO (BF:.85-.95) w/retro kit

 

per fixture

 

13.145

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (1) 96” 55W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

14.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (1) 96” 55W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

14.015

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (1) 96” 55W T8 lamp ISB HLO (BF>0.95)

 

per fixture

 

14.020

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (1) 96” 59W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

14.030

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (1) 96” 59W T8 lamp ISB RLO (BF<0.85) w/refl

 

per fixture

 

14.040

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 55W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

14.050

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 55W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

14.065

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-6

--------------------------------------------------------------------------------


 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

8’ Fixture

 

Fluorescent, (2) 96” 55W T8 lamp ISB HLO (BF>0.95)

 

per fixture

 

14.070

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 55W T8 lamp ISB HLO (BF>0.95) w/refl

 

per fixture

 

14.071

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (3) 96” 55W T8 lamp w/2 ISB NLO (BF:.85-.95)

 

per fixture

 

14.075

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 59W T8 lamp ISB RLO (BF<0.85)

 

per fixture

 

14.080

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 59W T8 lamp ISB RLO (BF<0.85) w/refl

 

per fixture

 

14.090

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 59W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

14.095

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 59W T8 lamp ISB NLO (BF:.85-.95) w/refl

 

per fixture

 

14.096

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 59W T8 lamp ISB HLO (BF>0.95)

 

per fixture

 

14.202

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) 96” 59W T8 lamp ISB HLO (BF>0.95) w/refl

 

per fixture

 

14.203

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (3) 96” 55W T8 lamp w/2 ISB RLO (BF<0.85)

 

per fixture

 

14.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (3) 96” 55W T8 lamp w/2 ISB HLO (BF>0.95)

 

per fixture

 

14.110

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (3) 96” 59W T8 lamp w/2 ISB RLO (BF<0.85)

 

per fixture

 

14.120

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (3) 96” 59W T8 lamp w/2 ISB ISB NLO (BF:.85-.95) w/refl

 

per fixture

 

14.121

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (3) 96” 59W T8 lamp ISB NLO (BF:.85-.95) w/refl

 

per fixture

 

14.125

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) 96” 55W T8 lamp w/2 ISB RLO (BF<0.85)

 

per fixture

 

14.130

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) 96” 55W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

14.135

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) 96” 55W T8 lamp w/2 ISB HLO (BF>0.95)

 

per fixture

 

14.140

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) 96” 59W T8 lamp w/2 ISB RLO (BF<0.85)

 

per fixture

 

14.150

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) 96” 59W T8 lamp w/2 ISB NLO (BF:.85-.95)

 

per fixture

 

14.850

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) 96” 59W T8 lamp w/2 ISB HLO (BF>0.95)

 

per fixture

 

14.160

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-7

--------------------------------------------------------------------------------


 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

8’ Fixture

 

Fluorescent, (2) Tandem 48” 32W T8 lamp ISB NLO (BF:.85-.95) - Fixture
Replacement

 

per fixture

 

14.795

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) Tandem 48” 32W T8 lamp ISB NLO (BF:.85-.95) - Fixture
Replacement - Vapor tight

 

per fixture

 

14.796

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) Tandem 48” 32W T8 lamp ISB NLO (BF:.85-.95) w/retro kit

 

per fixture

 

14.813

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (2) Tandem 48” 32W T8 lamp ISB HLO (BF >0.95) w/retro kit

 

per fixture

 

14.814

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) Tandem 48” 32W T8 lamp ISB NLO (BF:.85-.95) w/retro kit

 

per fixture

 

14.440

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) Tandem 48” 32W T8 lamp ISB HLO (BF >0.95) w/retro kit

 

per fixture

 

14.819

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) Tandem 48” 32W T8 lamp ISB NLO (BF:.85-.95) - Fixture
Replacement - Vapor tight

 

per fixture

 

14.855

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (4) Tandem 48” 32W T8 lamp ISB NLO (BF:.85-.95) - Fixture
Replacement

 

per fixture

 

14.836

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (6) Tandem 48” 32W T8 lamp ISB HLO (BF >0.95) w/retro kit

 

per fixture

 

14.825

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (6) Tandem 48” 32W T8 lamp ISB NLO (BF:.85-.95) w/retro kit

 

per fixture

 

14.660

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (8) Tandem 48” 32W T8 lamp ISB NLO (BF:.85-.95) w/retro kit

 

per fixture

 

14.849

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

8’ Fixture

 

Fluorescent, (8) Tandem 48” 32W T8 lamp ISB HLO (BF >0.95) w/retro kit

 

per fixture

 

14.876

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement

 

HID: Fluorescent, (2) 48” 32W T8 lamp ISB HLO (BF>0.95)

 

per fixture

 

15.750

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement

 

HID: Fluorescent, (4) 48” 32W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

15.030

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement

 

HID: Fluorescent, (4) 48” 32W T8 lamp ISB NLO (BF:.85-.95) w/refl

 

per fixture

 

15.040

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement

 

HID: Fluorescent, (6) 48” 32W T8 lamp ISB NLO (BF:.85-.95)

 

per fixture

 

15.050

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement

 

HID: Fluorescent, (6) 48” 32W T8 lamp ISB NLO (BF:.85-.95) w/refl

 

per fixture

 

15.060

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement

 

HID: Fluorescent, (4) 48” 32W T8 ISB HLO (BF>0.95)

 

per fixture

 

15.070

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement

 

HID: Fluorescent, (4) 48” 32W T8 ISB HLO (BF>0.95) with Wire Guard & Acrylic
Lens

 

per fixture

 

15.071

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement

 

HID: Fluorescent, (4) 48” 32W T8 ISB HLO (BF>0.9 5) with Wire Guard

 

per fixture

 

15.072

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-8

--------------------------------------------------------------------------------


 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

HID Replacement

 

HID: Fluorescent, (4) 48” 32W T8 ISB HLO (BF>0.95) with Acrylic Lens

 

per fixture

 

15.073

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Fluorescent, (4) 48” 32W T8 ISB H LO (BF>0.95) w/refl

 

per fixture

 

15.080

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Fluorescent, (6) 48” 32W T8 lamp ISB HLO (BF>0.95)

 

per fixture

 

15.090

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Fluorescent, (6) 48” 32W T8 lamp ISB H LO (BF>0.95) w/refl

 

per fixture

 

15.100

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Fluorescent, (4) 48” 54W T5 S TD HO lamp

 

per fixture

 

15.120

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Metal Halide 320W Pulse Start - Relamp/Reballast

 

per fixture

 

15.210

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Metal Halide 320W Pulse Start - Flood Fixture Replacement

 

per fixture

 

15.220

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Metal Halide 750W Pulse Start - Relamp/Reballast

 

per fixture

 

15.242

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Metal Halide 875W Pulse Start - Relamp/Reballast

 

per fixture

 

15.245

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HID Replacement

 

HID: Metal Halide 200W Pulse Start - Relamp/Reballast

 

per fixture

 

15.260

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

Exit Signs

 

Exit Light LED Retrofit Kit, (2) 2W LAMP, Single S ided

 

per sign

 

16.010

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

Exit Signs

 

Exit Light LED Retrofit Kit, (2) 2W LAMP, Combo with Emergency Ligh ting

 

per sign

 

16.020

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

Exit Signs

 

Exit Light LED (New Fixture)

 

per sign

 

16.030

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

HVAC Tune-Up

 

HVAC Tune-Up (price per ton)

 

per ton

 

17.000

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

Vending Machine Control

 

Vending Machine Control

 

per control

 

18.040

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

Water Pipe Insulation

 

Water Pipe Insulation

 

per linear foot

 

19.000

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

Door Heater Control

 

Door Heater Control (price per door)

 

per door

 

21.000

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

Evaporator Fan Controls

 

Evaporator Fan Controls

 

per control

 

22.000

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 ***

 

Refrigerated Case Night Covers

 

Refrigerated Case Night Covers

 

per linear foot

 

24.000

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

$

 ***

 

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-9

--------------------------------------------------------------------------------


 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

Incandescent (Non-Free)

 

LED 6W MR16

 

per lamp

 

26.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

LED 10W MR16

 

per lamp

 

26.002

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

LED 8W Globe (G25)

 

per lamp

 

26.350

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

LED 2W Flame Tip lamp - Candelabra base

 

per lamp

 

26.400

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

LED 9W PAR20

 

per lamp

 

26.600

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

LED 14W PAR30

 

per lamp

 

26.700

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

LED 12W A-Lamp

 

per lamp

 

26.760

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

LED 15W PAR38

 

per lamp

 

26.790

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

LED 18W PAR38

 

per lamp

 

26.800

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incandescent (Non-Free)

 

Ceramic Metal Halide 25W PAR38

 

per lamp

 

27.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

EC Motors

 

EC Motor Replacement - Walk-in Cooler/Freezer

 

per motor

 

31.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

EC Motors

 

EC Motor Replacement - Refrigerated Case

 

per motor

 

31.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Refrigeration Hardware

 

Strip Curtains (per square inch)

 

per square inch

 

32.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Refrigeration Hardware

 

Door Gaskets (per linear inch)

 

per linear inch

 

34.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Permanent Light Fixture Removal

 

Permanent Light Fixture Removal

 

per fixture

 

0.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (1) 48” 25W T8 lamp ISB RLO (BF:.85-.95) (from 1L T8)

 

per fixture

 

30.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (1) 48” 28W Super T8 lamp ISB RLO (BF<0.85) (from 1L T8)

 

per fixture

 

30.020

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (2) 48” 25W T8 lamp ISB NLO (BF:.85-.95) (from 2L T8)

 

per fixture

 

30.100

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-10

--------------------------------------------------------------------------------


 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

Incremental 4’ Fixture

 

IR: Fluorescent, (2) 48” 28W Super T8 lamp ISB RLO (BF<0.85) (from 2L T8)

 

per fixture

 

30.170

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (2) 48” 28W Super T8 lamp ISB NLO (BF:.85-.95) w/retro kit -
troffer (from 3L T8)

 

per fixture

 

30.290

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (2) 48” 28W Super T8 lamp ISB RLO (BF<:0.85) w/retro kit -
troffer (from 3L T8)

 

per fixture

 

30.300

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (3) 48” 25W T8 lamp ISB RLO (BF:.85-.95) (from 3L T8)

 

per fixture

 

30.330

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (3) 48” 28W Super T8 l amp RLO (BF<0.85) (from 3L T8)

 

per fixture

 

30.390

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (2) 48” 28W Super T8 lamp ISB NLO (BF:.85-.95) w/retro kit -
troffer (from 4L T8)

 

per fixture

 

30.460

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (3) 48” 28W Super T8 lamp ISB NLO (BF:.85-.95) w/refl (from 4L
T8)

 

per fixture

 

30.510

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (3) 48” 28W Super T8 lamp ISB RLO (BF<0.85) w/retro kit -
troffer (from 4L T8)

 

per fixture

 

30.540

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (4) 48” 25W T8 lamp ISB RLO (BF:.85-.95) (from 4L T8)

 

per fixture

 

30.560

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Incremental 4’ Fixture

 

IR: Fluorescent, (4) 48” 28W Super T8 lamp ISB RLO (BF<0.85) (from 4L T8)

 

per fixture

 

30.590

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Occupancy Sensor

 

Occupancy Sensor - Wall Mounted

 

per sensor

 

18.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Occupancy Sensor

 

Occupancy Sensor - Ceiling Mounted

 

per sensor

 

18.010

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

Occupancy Sensor

 

Occupancy Sensor - Knockout

 

per sensor

 

18.020

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

LED Wall Pack (Incremental)

 

LED 20W Wall Pack

 

per fixture

 

26.920

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

LED Wall Pack (Incremental)

 

LED 26W Wall Pack

 

per fixture

 

26.930

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

HID Replacement (Incremental)

 

LED 95W Pole Lighting Fixture

 

per fixture

 

26.240

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HID Replacement (Incremental)

 

LED 142W Canopy Lighting Fixture

 

per fixture

 

26.260

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***                          Indicates that certain information contained herein
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

G-11

--------------------------------------------------------------------------------


 

Sub-Measure
Type

 

Description

 

Unit

 

Static
ID

 

Material
Cost

 

Unit Sell
Price <12
feet

 

Con Edison
Unit Incentive
<12 Feet

 

Unit Sell
Price >=12
feet

 

Con Edison
Unit Incentive
>=12 Feet

 

LED Refrigeration Case

 

Refrig Case - LED 2’ 9w - Fixture Replacement

 

per fixture

 

20.000

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

LED Refrigeration Case

 

Refrig Case - LED 3’ 12w - Fixture Replacement

 

per fixture

 

20.010

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

LED Refrigeration Case

 

Refrig Case - LED 4’ 15w - Fixture Replacement

 

per fixture

 

20.020

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

LED Refrigeration Case

 

Refrig Case - LED 5’ 18w - Fixture Replacement

 

per fixture

 

20.030

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

LED Refrigeration Case

 

Refrig Case - LED 6’ 24w - Fixture Replacement

 

per fixture

 

20.050

 

$

***

 

$

***

 

$

***

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

***         Indicates that certain information contained herein has been omitted
and filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

G-12

--------------------------------------------------------------------------------


 

Schedule II

 

Statement of Work

 

SMALL BUSINESS DIRECT INSTALL PROGRAM

STATEMENT OF WORK — CON ED

 

1.0                               PURPOSE

 

The Company is responsible for the overall implementation of the Energy
Efficiency Portfolio Standard (“EEPS”) within its New York electric service
territories which include: Bronx, Brooklyn, Manhattan, Queens, Staten Island,
and Westchester County (the “New York Service Territory”).  The goal of the EEPS
is to achieve a 15% reduction in energy consumption by 2015 through improved
energy efficiency.

 

Among other ways, the Company intends to achieve the EEPS goal through the Small
Business Direct Install Program (the “SBDI Program”), which promotes energy
efficiency with Small Business Customers (as hereinafter defined) within the New
York Service Territory.  The SBDI Program provides free on-site energy surveys,
direct installation of free low-cost efficiency measures and recommendations for
more extensive energy efficiency upgrades (which the Small Business Customer can
elect to have installed).

 

Through its November 7, 2011 Energy Efficiency Small Business Direct Install
Program Implementation Contractor Request for Proposal (the “RFP”), the Company
selected the IC to implement and perform the day-to-day tasks, services and work
related to the SBDI Program in certain portions of the New York Service
Territory during the Contract Period.  While the Company will retain certain
high-level management, marketing and quality control responsibilities related to
the SBDI Program, the purpose of this Statement of Work is to build upon the
general terms and conditions contained in the Agreement to set out, with
specificity, the respective roles, responsibilities and obligations of the
Parties.

 

The Parties acknowledge and agree that this Statement of Work (including all of
the Exhibits hereto, which are incorporated by reference herein and expressly
made a part hereof) is incorporated by reference into the Agreement and forms a
part thereof, as though the provisions of this Statement of Work and all of its
Exhibits were fully set forth therein.  Consequently, any breach of any
representation, warranty, covenant or agreement contained in this Statement of
Work, or in any Exhibit hereto (including, without limitation, any Approved
Transition Plan, Approved Sales Plan or Approved Implementation Plan)
constitutes a breach of the Agreement, and the rights of the Parties with
respect thereto shall be as set forth in the Agreement as well as in this
Statement of Work.

 

2.0                               DEFINITIONS

 

All capitalized terms not otherwise defined in this Statement of Work shall have
the meaning set forth in the Agreement.

 

G-1

--------------------------------------------------------------------------------


 

The following terms, whether in the singular or in the plural, when used in this
Statement of Work shall have the meanings specified:

 

2.1                               “Approved Implementation Plan” shall mean the
Implementation Plan approved by the Company and attached to this Statement of
Work as Exhibit A, as the same may be amended in accordance with the terms
hereof.

 

2.2                               “Approved Sales Plan” shall mean the Sales
Plan that is submitted to and approved by the Company after the Effective Date
(within the time periods set forth herein) and which shall be attached to this
Statement of Work as Exhibit B, as the same may be amended in accordance with
the terms hereof.

 

2.3                               “Approved Transition Plan” shall mean the
Transition Plan, attached to this Agreement as Exhibit C as the same may be
amended in accordance with the terms hereof, which plan describes the steps,
means and manner through which IC will (i) assume the Work from an existing
vendor, if any, at the start of the Contract Period; and (ii) turn-over the Work
to the Company (or an alternate vendor) upon the expiration or earlier
termination of the Agreement.

 

2.4                               “Action Lines” shall mean a reporting
mechanism used by the Company to record in its internal contract oversight
systems poor quality of work, inspection failures, inaccurate
reporting/invoicing or other issues relating to the IC’s performance under the
Agreement (whether or not constituting a breach of the Agreement).

 

2.5                               “Conversion Ratio Metric” shall have the
meaning set forth in Section 5.5.1 of this Statement of Work.

 

2.6                               “Cost per KWh Metric” shall have the meaning
set forth in Section 5.3.2 of this Statement of Work.

 

2.7                               “Customer Installation Authorization Form” or
“Customer Authorization Form” shall have the meaning set forth in Section 4.5.3.

 

2.8                               “Customer Lead Metric” shall have the meaning
set forth in Section 5.7.1 of this Statement of Work.

 

2.9                               “EEPS” shall have the meaning set forth in
Section 1.0 of this Statement of Work.

 

2.10                        “Energy Savings Metric” shall have the meaning set
forth in Section 5.2.1 of this Statement of Work.

 

2.11                        “Forecasts” shall have the meaning set forth in
Section 4.9.3 of this Statement of Work.

 

2.12                        “IC Geographic Area” shall mean that portion of the
New York Service Territory in which the Implementation Contractor is to perform
the Work, as set forth in Exhibit F.

 

2.13                        “IC Performance Metrics” shall mean the performance
metrics, set forth in Section 5 of this Statement of Work, with which the IC
agrees to comply and that shall be used by the Company to measure the IC’s
performance under the Agreement.

 

G-2

--------------------------------------------------------------------------------


 

2.14                        “Implementation Plan” shall mean the plan submitted
by the IC that describes the steps, tasks, and strategies related to day-to-day
program management and subcontracting to be taken or employed by the IC to
implement the SBDI Program and perform the Work in such a manner that the IC
Performance Metrics will be achieved.

 

2.15                        “Incentive” shall mean any rebate or inducement
provided to a Program Participant to encourage participation in the SBDI
Program.

 

2.16                        “Mean Time to Process Metric” shall have the meaning
set forth in Section 5.4.2 of this Statement of Work.

 

2.17                        “New York Service Territory” has the meaning set
forth in Section 1.0 of this Statement of Work.

 

2.18                        “Pre-Installation Inspection” shall have the meaning
set forth in Section 3.4.1.

 

2.19                        “Post-Installation Inspection” shall have the
meaning set forth in Section 3.4.1.

 

2.20                        “Request for Proposal” or “RFP” has the meaning set
forth in Section 1.0 of this Statement of Work.

 

2.21                        “Sales Plan” shall mean the plan to be submitted by
the IC that describes the steps, means and manner through which the IC will sell
and finance the Services to, and develop leads for, new Small Business Customers
such that the IC Performance Metrics will be achieved.

 

2.22                        “Services” shall mean free on-site energy surveys,
direct installation of free low-cost efficiency measures, recommendations for
more extensive energy efficiency upgrades, direct installation of the more
extensive energy efficiency upgrades, and customer service functions related to
the foregoing.

 

2.23                        “Small Business Customer(s)” shall mean the
Company’s non-residential electric customers (excluding, for the avoidance of
doubt, multi-family residential building owners or tenants) whose average peak
monthly electric demand is less than 100 kW, or any other qualifications
otherwise determined by the Company.

 

2.24                        “Survey Authorization Form” shall have the meaning
set forth in Section 4.5.2 of this Statement of Work.

 

2.25                        “TREES” shall mean the Company system of record for
capturing energy efficiency data and customer information.

 

G-3

--------------------------------------------------------------------------------


 

2.26                        “Work” shall mean any and all obligations of the IC
to be performed pursuant to this Statement of Work, which may include one or any
combination of, but is not limited to, the following:

 

·                  Fulfilling/Implementing the Approved Implementation Plan

·                  Fulfilling/Implementing the Approved Sales Plan

·                  Fulfilling/Implementing the Approved Transition Plan

·                  Providing the Services to Approved Customers and/or Program
Participants

·                  Providing customer service to Approved Customers and Program
Participants

·                  Responding to and timely resolving inquiries, comments,
concerns and complaints from Approved Customers and/or Program Participants

·                  Management of Subcontractors and their compliance with and
adherence to all state and local codes and regulations

·                  Warehousing of materials needed to perform the Services

·                  Delivery of materials needed to perform the Services

·                  Post-installation disposal or recycling of materials

·                  Accurately measuring and verifying energy efficiency savings

·                  Retaining records related to the SBDI Program

·                  Producing and providing reports required by this Statement of
Work or otherwise requested by the Company

·                  Providing financing (if applicable) to Approved Customers and
Program Participants for the Services

·                  Developing and maintaining technological resources and tools

·                  Inspecting and verifying installations

·                  Conducting surveys and reviewing survey results

·                  Database administration

·                  Task Assignments

·                  Any other tasks, functions or services related to the
day-to-day implementation and management of the SBDI Program

 

3.0                               COMPANY ROLE AND RESPONSIBILITIES

 

3.1                               General

 

3.1.1                     In addition to the requirements set forth in the
Agreement, including this Statement of Work, the Company will determine,
establish and approve guidelines, protocols and procedures for the IC as it
relates to the SBDI Program.

 

3.1.2                     The Company retains the right, exercisable in its sole
discretion, to modify SBDI Program requirements, protocols, procedures, measures
and guidelines, including this Statement of Work, as needed to comply with the
EEPS or Applicable Law, to achieve the Company’s goals for the SBDI Program, to
comply with an order from the New York State Public Service Commission, or for
any other Company purposes and such modifications shall be binding upon the IC.

 

3.1.3                     The Company will provide such training to the IC and
IC Representatives with respect to the businesses processes, administration
procedures and quality assurance practices applicable to the SBDI Program as the
Company shall determine.  To the extent that such training is offered, the IC
shall, and shall cause the IC Representatives to, participate therein.

 

G-4

--------------------------------------------------------------------------------


 

3.2                               Marketing of SBDI Program

 

3.2.1                     The Company will be primarily, but not exclusively,
responsible for marketing the SBDI Program with the view towards creating
customer awareness and may use traditional media, advertisements, events, direct
mail, electronic media, social media, and other channels to do so.

 

3.2.2                     The Company will develop marketing materials for the
SBDI Program, which may or may not be specific to the IC Geographic Area.  The
Company marketing materials shall be used by the IC at all times, and the IC is
not authorized to use any other materials for marketing purposes without the
Company’s express written consent, which it may withhold in its sole
discretion.  The IC shall use existing marketing materials for the SBDI Program
until such time as new materials are made available by the Company.

 

3.2.3                     The Company will develop marketing campaigns for
Company’s energy efficiency programs, including the SBDI Program.

 

3.2.4                     The Company may integrate all SBDI Program marketing
materials and campaigns with the Power of Green campaign.

 

3.2.5                     The Company will maintain the SBDI Program section of
the Company website.

 

3.2.6                     The Company will provide general information and an
overview of the SBDI Program in response to customer calls directed by the
Company call center to its customer resource energy efficiency phone line.

 

3.2.7                     The Company will turn over sales leads, in the IC
Geographic Area, generated by its marketing efforts to the IC.  The Company may
(but is not obligated to) undertake direct sales efforts within the IC
Geographic Area from time to time, and shall credit the IC with any sales
concluded as a result of such efforts for purposes of measuring the IC’s
performance against the IC Performance Metrics.

 

3.2.8                     In addition to measuring the IC’s performance against
any applicable IC Performance Metrics, the Company may measure and evaluate the
effectiveness and cost effectiveness of the IC’s sales and marketing campaigns.

 

3.2.9                     The Company is not representing or warranting that the
Company’s marketing efforts for the SBDI Program or the Power of Green campaign
will enable the IC to fulfill its obligations under the Agreement, including
this Statement of Work.

 

Should the IC have concerns with the Company’s marketing of the SBDI Program or
the Power of Green campaign, It shall be the IC’s responsibility to notify the
Company.  The Company will use good faith efforts to respond to the IC’s
concerns.

 

G-5

--------------------------------------------------------------------------------


 

3.3                               SBDI Program Eligibility

 

3.3.1                     The Company is solely responsible for determining SBDI
Program eligibility and for designating its Small Business Customer as an
Approved Customer.  As of the Effective Date, it is contemplated that all Small
Business Customers will be Approved Customers; provided, however, the Company
may further define or alter eligibility criteria in its sole discretion.

 

3.3.2                     From time to time, the Company will provide or
otherwise make available to the IC a list of Small Business Customers or
Approved Customers, along with any information relevant for contacting the
customer, in the IC Geographic Area. While customers identified on such list are
presumed to be eligible for SBDI Program participation, it remains the
responsibility of the IC to confirm, upon visiting the Site, that the customer
is not a multi-family residential tenant or owner.

 

3.3.3                     For any IC or Subcontractor generated sales leads that
are not identified on the Company-provided list (and/or are confirmed to not be
a multi-family residential tenant or owner), the IC must first obtain a
determination of SBDI Program eligibility from the Company before providing any
Services.  The IC shall provide any data, information or documentation necessary
for the Company to make such a determination.

 

3.4                               Quality Assurance/Quality Control

 

3.4.1                     The Company or its designee may conduct quality
assurance/quality control inspections, on a random basis without prior
notification to the IC or its Subcontractor, (i) prior to the IC or its
Subcontractor installing energy efficiency equipment but after the IC has
received the Customer Authorization Form (the “Pre-Installation Inspection”),
and/or (ii) after the IC or its Subcontractor has installed energy efficiency
equipment (the “Post-Installation Inspection”).

 

(a) The Company shall use the following criteria, which may be modified from
time to time at the Company’s sole discretion, for determining whether the IC
passes or fails the Pre-Installation Inspection:

 

(i) The customer is eligible to participate in the SBDI Program.

 

(ii) The energy efficiency measures recommended by the IC are consistent with
measures approved for use in the SBDI Program.

 

(iii) The customer information, including but not limited to the account number,
address and contact information, collected by the IC is accurate and consistent
with the Company’s records.

 

(iv)  The Customer Authorization Form is legible and executed by a binding
decision maker of the Approved Customer or Program Participant.

 

(v) Energy efficiency measures, including actual equipment and materials, are
present at the Approved Customer’s or Program Participant’s site prior to or at
the start of the scheduled installation date.

 

G-6

--------------------------------------------------------------------------------


 

(vi) The energy efficiency survey correctly provides: (1) the quantity, type,
wattage and location of the customer’s existing equipment, (2) the Approved
Customer’s or Program Participant’s hours of business and type of business, and
(3) the Approved Customer’s or Program Participant’s contact information.

 

(vii) The IC or its Subcontractor has obtained all necessary permits under
Applicable Laws required to perform the Work for the Approved Customer or
Program Participant.

 

(viii) The IC or its Subcontractor has demonstrated that it has the necessary
licenses to engage in the Work to be performed for the Approved Customer or
Program Participant and has the appropriate indicia of such licenses.

 

(ix) The IC or its Subcontractor has completed all inspections required by
Applicable Law.

 

(b) The Company shall notify the IC if it fails the Pre-Installation Inspection.

 

(c) If the IC fails the Pre-Installation Inspection, (i) the IC shall promptly
remedy and correct, at its own cost, any and all discrepancies identified by the
Company, and (ii) all Customer Authorization Forms and Project Installation
Reports submitted to the Company during the week of the Pre-Installation
Inspection shall be returned to the IC until all discrepancies identified by the
Company are remedied and corrected by the IC, at which time the IC shall be able
to resubmit the Customer Authorization Formsand Project Installation Reports to
the Company for processing.

 

(d) If the IC fails three (3) consecutive Pre-Installation Inspections, the
Company will record appropriate Action Lines in its contract oversight system
and may reassign the Work to another implementation contractor.

 

3.4.2                     On a monthly basis, the Company or its designee will
randomly perform Post-Installation Inspections.

 

(a) The Company shall use the following criteria, which may be modified from
time to time at the Company’s sole discretion, for determining whether the IC
passes or fails the Post-Installation Inspection:

 

(i) The energy efficiency measures are installed and in working order before the
IC submits the Project Installation Report, which is further defined in Appendix
H to this Statement of Work.

 

(ii) The Project Installation Report is legible and executed by a binding
decision maker of the Program Participant.

 

G-7

--------------------------------------------------------------------------------


 

(iii) The installed energy efficiency measures are consistent with the measures
approved for use in the SBDI Program.

 

(iv) The Project Installation Report, which is further defined in Appendix H to
this Statement of Work correctly provides:  (1) the quantity, type, wattage and
location of the energy efficiency measures installed by the IC or its
Subcontractor, (2) Program Participant’s hours of business and type of business,
and (3) the Program Participant’s contact information.

 

(v) If required under Applicable Laws, the IC obtained all necessary and
applicable certificates of inspection pertaining to the Work.

 

(b) The Company shall notify the IC if it fails the Post-Installation
Inspection.

 

(c) If the IC fails the Post-Installation Inspection, (i) any discrepancies
identified by the Company shall be remediated, resolved and corrected by the IC,
at its sole cost, within five (5) Business Days, and (ii) the IC shall provide
the Company with a written report describing its efforts to remediate, resolve
and correct any discrepancy identified by the Company pursuant to this
Section 3.4.2.

 

(d) If the IC fails three (3) consecutive Post-Installation Inspections, the
Company will input the appropriate Action Lines in its contract oversight system
and may reassign the Work to another implementation contractor.

 

3.4.3                     In addition to any other inspections performed
pursuant to this Statement of Work, the Company may, from time-to-time and
without any advance notification to the IC or Subcontractor, conduct independent
quality assurance/quality control inspections of the Work.

 

(a) Company will notify IC of any issues with the Work identified during the
Company’s inspection.

 

(b) The IC shall promptly resolve or effectuate a resolution of any issues
identified by the Company during its inspection.  Once the IC believes the issue
to be resolved, the IC shall notify the Company, who shall, in its sole
discretion, determine whether the issue has been resolved satisfactorily.  The
IC shall continue to work diligently and in good faith until such time as it is
advised by the Company that the issue has been resolved.

 

4.0                               IC ROLE AND RESPONSIBILITIES

 

4.1                               General

 

4.1.1                     The IC shall perform the Work in the IC Geographic
Area during the Contract Period.

 

G-8

--------------------------------------------------------------------------------


 

4.2                               [Intentionally omitted]

 

4.3                               IC Sales

 

4.3.1                     The IC shall provide the Company with the Sales Plan
within thirty (30) calendar days from the Effective Date.

 

4.3.2                     As soon as practicable, but in no event more than
thirty (30) calendar days, after receiving the Sales Plan, the Company shall
(i) notify the IC that it has approved the Sales Plan, or (ii) provide the IC
with a list of deficiencies, inadequacies, issues, or concerns with, or other
comments to, the Sales Plan. The Parties will work in good faith and as quickly
as possible to address any Company comments or concerns and modify the Sales
Plan accordingly until it is approved by the Company.

 

4.3.3                     After receiving notice of its approval, the IC shall
implement, fulfill and comply with the Approved Sales Plan.

 

4.3.4                     In addition to the Approved Sales Plan, the IC shall:

 

·                  Contact Approved Customers using only Company approved
materials and methods to promote the SBDI Program.

·                  Use the Approved Customer list provided by the Company to
confirm eligibility.

·                  Contact Approved Customers within five (5) Business Days
following customer-initiated contact.

·                  As part of sales or other such promotional activities, should
the IC encounter customers not identified on the Company’s Approved Customers
list, the IC shall contact the Company or interact with the Company through the
TREES database to verify whether or not such customers meet the SBDI Program
qualification requirements. Under no circumstance shall the IC perform Work for
Company’s customers under this Agreement without receiving a prior written
authorized Task Assignment from the Company, nor provide any other similar
services to the Company’s customers without first notifying the Company of such
and obtaining the Company’s consent thereto.  [It is expressly agreed that the
IC shall not perform electrical violation repair or other work at a Site without
having received the customer’s and the Company’s prior written consent thereto,
and any and all such other work, if performed, shall in all events be
independent of the Work and be pursuant to a separate contract with the
customer.] The Task Assignment authorization shall be in writing (i.e., in the
form of a letter or email) and may contain instructions requiring the IC to
execute and return the authorization before it is effective.

·                  Expedite the provision of Services to all leads generated by
the Company.

 

G-9

--------------------------------------------------------------------------------


 

4.3.5                     The IC will revise the Approved Sales Plan accordingly
should the Company advise the IC of any changes related to selling Services
under the SBDI Program (which revised plan, as approved by the Company, shall be
appropriately dated and replace Exhibit B hereto), and the IC shall implement,
fulfill and comply with such revised plan.

 

4.4                               IC Implementation Plan

 

4.4.1                     The IC shall provide the Company with the
Implementation Plan within thirty (30) calendar days from the date of the
Agreement.

 

4.4.2                     The Implementation Plan shall address, at a minimum,
the approach, protocol, process and standards to be used by IC (i) when
providing Services to Approved Customers or Program Participants, (ii) when
performing quality assurance/quality control inspections of Work performed by
the IC or any Subcontractor, (iii) when performing customer satisfaction
surveys, (iv) for hiring, training, managing and supervising Subcontractors
(including the process to validate that all Subcontractors are properly licensed
and following all state and local codes and regulations), (v) for hiring,
training, managing and supervising IC’s employees who perform Work, (vi) for
providing any and all reports required hereunder or otherwise requested by the
Company, including the development and maintenance of any needed technology,
(vii) for providing a form subcontract (which shall be subject to Company
approval) to be used by the IC whenever hiring, retaining or engaging a
Subcontractor, and (viii) for performing, accomplishing or completing any other
tasks, obligations or Work necessary or appropriate to fulfill IC’s obligations
under the Agreement.

 

4.4.3                     As soon as practicable, but in no event more than
thirty (30) calendar days, after receiving the Implementation Plan, the Company
shall (i) notify the IC that it has approved the Implementation Plan, or
(ii) provide IC with a list of deficiencies, inadequacies, issues, or concerns
with, or other comments to, the Implementation Plan.  The Parties will work in
good faith and as quickly as possible to address any Company comments or
concerns and modify the Implementation Plan accordingly until it is approved by
the Company.

 

4.4.4                     After receiving notice of its approval, the IC shall
implement, fulfill and at all times comply with the Approved Implementation
Plan.

 

4.4.5                     The IC will revise the Approved Implementation Plan
accordingly should the Company advise the IC of any changes related to the
Implementation Plan, which revised plan, as approved by the Company, shall be
appropriately dated and replace Exhibit A hereto, and the IC shall implement,
fulfill and comply with such revised plan.

 

4.4.6                     The representations, warranties, covenants and
agreements provided in Sections 4.5 through 4.14 hereof are intended by the
Parties to be in addition to, and complementary of, the agreements of the
Parties contained in the Implementation Plan.

 

4.5                               IC Services

 

4.5.1                     The IC shall provide Services to Approved Customers
and Program Participants in the IC Geographic Area in accordance with the
standards for performance set forth in the Agreement and this Statement of Work.

 

G-10

--------------------------------------------------------------------------------


 

4.5.2                     As it pertains to each energy efficiency survey
performed by or on behalf of the IC, the IC represents, warrants, covenants and
agrees that it has or will have, at a minimum, done the following:

 

(a) Used reasonable efforts to obtain the written consent from the Approved
Customer or Program Participant to perform the survey using the form of consent
attached as Exhibit D (the “Survey Authorization Form”); provided, however, that
if the IC is unable to obtain such a form signed by the customer, it shall
otherwise obtain verbal consent and shall document the identity of the Person
who consented to the performance of such survey.

 

(b) Verified the customer’s SBDI Program eligibility; provided that
(i) identification of such customer on the Company’s Approved Customer list
shall constitute verification for these purposes, and (ii) the IC may contact
the Company Business Program Manager if eligibility cannot be verified.

 

(c) Modified and/or developed the energy efficiency survey report in accordance
with the requirements and standards provided by Company after the Effective Date
(it being acknowledged that the same form of survey report shall be utilized by
all implementation contractors for the SBDI Program).

 

(d) Completed the energy efficiency survey in accordance with this Statement of
Work and verified the accuracy of the information contained therein, including,
without limitation, the customer’s account number, address and other contact
information.

 

(e) Provided the Approved Customer or Program Participant with a comprehensive
energy efficiency survey report that clearly and accurately communicates
measures that may be installed and the amount of energy savings that are
estimated to result from each measure.

 

4.5.3                     As it pertains to each installation of energy
efficiency equipment by or on behalf of the IC, the IC represents, warrants,
covenants and agrees that it has or will have, at a minimum, done the following:

 

(a) Before proceeding with the installation, obtained the written consent duly
executed by the Program Participant using the form of consent attached as
Exhibit E (“Customer Installation Authorization Form” or “Customer Authorization
Form”).

 

(b) Scheduled the installation appointment and performed the required
installation services in accordance with the Agreement, including this Statement
of Work and all Exhibits hereto.

 

(c) Procured, warehoused and stored new, warranted energy efficient equipment
 and materials suitable for the Program Participant’s premises prior to the
installation.

 

G-11

--------------------------------------------------------------------------------


 

(d) Delivered, uncrated, set-up and installed energy efficient equipment and
materials at the Site with minimal disruption to the Program Participant’s
business operation.

 

(e) Installed all equipment and materials in accordance with the energy survey
recommendations, the IC’s environmental, health and safety plan (and to the
extent it does not have such a plan or provided it to the Company in accordance
with the Agreement, then the Company’s environmental, health and safety plan
which will be provided to the IC within thirty (30) calendar days after the
Effective Date), manufacturer’s installation requirements and specifications and
all Applicable Laws.

 

(f) Performed all necessary post-installation site clean-up, removal and
disposal procedures for existing equipment and materials in compliance with
Applicable Laws, including those related to environmental, health and safety
considerations.

 

(g) Removed and transported packaging and packing materials from the Site for
disposal and/or recycling in accordance with Applicable Law.

 

(h) Notified and reported any and all incidences of any damage that have
occurred or may have occurred at the  Site during the course of performing Work
to the Company within 24 hours from time of occurrence, or immediately, in the
event of actual or potential personal injury, and resolved all such damages in
accordance with the Implementation Plan.

 

(i) Provided Program Participants with manufacturer’s ownership/operation
manuals, warranty registration information, contact information and other
documentation applicable to all new equipment installed.

 

4.5.4                     The IC shall cause its employees, IC Representatives,
and/or Subcontractors to wear professional attire and/or utilize co-branded
materials, if available, while performing the Work.  The IC expressly
acknowledges that its employees, IC Representatives and Subcontractors shall not
wear and/or utilize co-branded materials while not performing the Work.

 

4.6                               IC Inspection of Completed Work

 

4.6.1                     The IC shall inspect and verify 10% of the energy
efficiency surveys and energy efficiency equipment installations completed by
its employees or other IC Representatives.  Inspections shall verify
installation counts, and confirm that the surveys and installations have been
performed and completed in accordance with the Agreement and this Statement of
Work, including the Approved Implementation Plan. In addition, the IC shall
inspect 100% of the first 20 energy efficiency surveys and energy efficiency
equipment installations of any new Subcontractor, at the conclusion of which
inspection and evaluation period such Subcontractor shall be classified as being
“in good standing” or having “probationary”

 

G-12

--------------------------------------------------------------------------------


 

status. The IC shall inspect at least 10% of all future surveys and
installations performed by Subcontractors “in good standing” and at least 20%
(or such greater percentage as the Company shall determine in its discretion,
until any and all issues related thereto shall be resolved to the Company’s
satisfaction) of all future surveys and installations performed by
Subcontractors having “probationary” status.

 

4.6.2                     Any deficiency issues related to workmanship and/or
quality of equipment and materials installed shall be resolved by the IC, at its
sole cost, within five (5) Business Days from date of its inspection. IC shall
notify the Company of all issues discovered under this Section and a report
shall be submitted in writing to the Company within 24 hours of attempted
resolution.

 

4.6.3                     Should the inspections required by this Section 4.6
reveal that twenty percent (20%) or more of the IC’s installations, including
installations performed by Subcontractor on behalf of the IC, are inconsistent
with the Agreement and this Statement of Work, including the Approved
Implementation Plan (an “IC Installation Metric Default”), the Company may, at
its sole discretion, (i) require the IC to submit an action plan for improving
the quality of Work within five (5) Business Days of Company’s request,
(ii) replace the IC with another contractor until such time that the Agreement
is terminated by the Company, or (iii) exercise its rights under the Agreement,
including, without limitation, declaring an Event of Default.

 

4.7                               Customer Satisfaction Survey

 

4.7.1                     IC shall verify that installations are complete and
satisfactory to the customer and that the equipment is commissioned and
functioning properly.

 

4.7.2                     IC shall mail or otherwise distribute customer
satisfaction surveys to all Program Participants for whom Work has been
completed.  The customer satisfaction surveys shall be disseminated, collected
and reviewed in accordance with the standards set forth in the Approved
Implementation Plan.

 

4.7.3                     Any issues identified through a customer satisfaction
survey related to workmanship and/or quality of equipment and materials
installed shall be resolved by the IC, at its sole cost, within five
(5) Business Days from the date of the survey.  If issues cannot be resolved,
for whatever reason, the Company shall be notified and a report shall be
submitted in writing to the Company within 24 hours of attempted resolution.

 

4.8                               Technology

 

4.8.1                     IC shall develop, and maintain a technological tool,
to be used in connection with the performance of an energy efficiency survey, to
record and track any and all records or data needed to provide the Company with
the reports identified in this Statement of Work, including Exhibit G.

 

G-13

--------------------------------------------------------------------------------


 

4.8.2                     IC shall develop and maintain a database of
information obtained or recorded by the IC or Subcontractor while performing the
Work, which shall include, but not be limited to, the data collection elements
set forth in Exhibit G, for the purpose of storing, analyzing and querying the
same and generating reports.

 

4.8.3                     The Company, in its sole discretion, may amend
Exhibit G to, among other things, change the data elements required to be
collected by IC.  IC shall promptly comply with such amended Exhibit G upon its
receipt.

 

4.8.4                     The IC shall be responsible for transmitting,
uploading, and transferring relevant customer and SBDI Program information,
including but not limited to the data collection elements set forth in
Exhibit G, from its information technology systems to the Company’s information
technology systems, including TREES in accordance with Exhibit I on a daily
basis.

 

4.8.5                     The IC shall invoice the Company electronically and,
in connection therewith, shall be responsible for ensuring that the IC’s invoice
can be uploaded and transferred to the Company’s information technology system. 
When the Company’s energy efficiency platform (or portions thereof) become
available, the IC shall be required to access information from the same.

 

4.8.6                     The Parties acknowledge that the IC is not required to
obtain any software license to upload data into TREES, except in those instances
in which the IC elects not to develop and maintain the technological tool
specified in Section 4.8.1 but instead chooses to request, install and use a
licensed version of TREES in which case the IC shall (i) agree to the same terms
and conditions of such license as are binding upon the Company, and
(ii) reimburse the Company for the license fee associated with the IC’s use of
TREES.

 

4.9                               Reporting and Record Retention

 

4.9.1                     The IC acknowledges that, because the Company is
obligated to provide certain periodic reports to the New York Public Service
Commission, the timely, accurate production of reports by the IC is critically
important.

 

4.9.2                     IC shall prepare and deliver to the Company those
reports identified in Exhibit H and at the frequency set forth therein.  The
Company, in its sole discretion and upon notice to the IC, may amend Exhibit H
to change the nature, frequency, or content of such reports, and the IC shall
promptly comply with such amended Exhibit H upon its receipt.

 

4.9.3                     In addition to the reports required in Exhibit H, IC
shall prepare and deliver to the Company, on a monthly basis starting thirty
(30) calendar days from the Effective Date, its good faith projections of
(i) the number of surveys it will perform in order to meet the Energy Savings
Metric, (ii) the number of signed Customer Authorizations (installations) it
will obtain, and (iii) net energy savings in will achieve (collectively,
“Forecasts”); provided, however, that the IC shall prepare and deliver updates
to the information required by clause (ii) on a weekly as well as monthly basis.

 

G-14

--------------------------------------------------------------------------------


 

(a) If IC fails to meet any one or more Forecasts by 20%, in addition to and not
in limitation of any actions that may be required or taken pursuant to
Section 5.1 of this Statement of Work, the IC shall prepare and deliver to the
Company a detailed, well considered correction action plan within five
(5) Business Days of being requested to do so by the Company.

 

4.9.4                     Upon receiving a written request from the Company, the
IC shall prepare such special or nonrecurring reports as the Company may specify
during the course of the SBDI Program.

 

4.9.5                     The IC shall attend such weekly meetings and/or
conference calls with the Company staff to discuss project status and
implementation matters, as the Company shall require.

 

4.9.6                     The IC, including those of its officers and staff
responsible for the performance of the Agreement, shall cooperate with and be
available to the Company for a period of one year after the termination or
expiration of the Agreement, upon the Company’s request, to support and defend
its billings and energy savings calculations before the New York Public Service
Commission (including, if necessary, by providing testimony); provided that the
Company shall reimburse the IC for any out of pocket costs or expenses incurred
by it in connection with providing such cooperation.

 

4.10                        Financing

 

4.10.1              IC shall provide financing, in its discretion, to Program
Participants consistent with Applicable Laws and this Statement of Work,
including the Approved Sales Plan and Approved Implementation Plan.  Such
financing may be unsecured, except to the extent the filing of a Lien is
permitted pursuant to Section 14.0 of the Agreement.

 

4.11                        Other Work Obligations for IC

 

4.11.1              Company may ask IC from time to time to participate in and
perform tasks related to the Company’s Targeted DSM Program, which is another
energy efficiency program managed by the Company to comply with the EEPS or
other demand management programs.

 

4.11.2              IC shall provide a customer resource center telephone number
dedicated for Subcontractors, Approved Customers and Program Participants.

 

4.11.3              IC shall make knowledgeable resource staff available to
receive calls made to the customer resource center as follows: Monday through
Friday (except Company holidays): 9:00 a. m. to 5:00 p.m. (Eastern Time). At all
other times, the IC shall provide a recorded message with pertinent SBDI Program
information and the capability to leave a message for call back by the IC.  Such
messages shall be returned the next Business Day and daily thereafter until
customer contact is made.  All contacts and contact attempts shall be recorded
in the IC’s SBDI Program database.

 

G-15

--------------------------------------------------------------------------------


 

4.11.4              IC shall be able to respond to general telephone inquiries
about the SBDI Program and other programs available in the New York Service
Area, such as those administered by other utilities or agencies, as necessary
and to resolve problems with customers to the satisfaction of the Company.

 

4.11.5              The IC shall use its best efforts to inform Program
Participants of the Company’s portfolio of programs and the SBDI Program’s
purpose, which is to reduce the Small Business Owner’s overall energy use and
costs through the installation of the energy efficient measures in the
facility.  The Company will provide guidance and marketing materials to the IC.

 

4.12                        Transition Plan

 

4.12.1              The Approved Transition Plan is attached hereto as
Exhibit C.

 

4.12.3              The IC shall implement, fulfill and comply with the Approved
Transition Plan.

 

4.12.4              The IC will revise the Approved Transition Plan accordingly
should the Company advise the IC of any changes related to marketing the SBDI
Program, and the IC shall implement, fulfill and comply with such amended plan.

 

4.12.5              IC shall deliver all SBDI Program databases, in a
single-user format, to the Company (or as the Company shall direct) upon the
expiration or termination of the Agreement.  Unless otherwise directed by the
Company, upon such delivery the IC shall destroy all copies of all information
relating to the SBDI Program, and certify as to such destruction, to the
Company’s satisfaction.

 

4.12.6              IC shall deliver all SBDI Program related physical and
intellectual property to the Company upon the termination or expiration of the
Agreement.

 

5.0                               IC Performance Metrics

 

The IC understands that the IC Performance Metrics form the basis for measuring
its performance under and managing the Agreement, including this Statement of
Work.  In addition to the IC Performance Metrics, other performance measures are
expected to be tracked and reported as indicative of overall performance.  Such
measures may include, but are not limited to:  (i) work volumes, such as the
number of surveys, customer agreements and installations completed;
(ii) accuracy and completeness of reporting and data transfer; (iii) quantity of
inspection failures; and (iv) timeliness of Subcontractor payment.

 

G-16

--------------------------------------------------------------------------------


 

5.1                               Consequences for Failing to Meet IC
Performance Metrics

 

5.1.1                     If the IC fails to meet the applicable threshold for
performance under one or more of the IC Performance Metrics set forth below,
then the IC shall be required to participate in monthly detailed review sessions
with the Company and provide action plans and schedules, as required by the
Company, until such time as the IC achieves or exceeds the applicable Metric.
Metrics will be provided as a guide by month and on a cumulative basis and will
be measured on a monthly, quarterly and annual cumulative basis.

 

5.1.2                     Performance by the IC of its obligations under
Section 5.1.1 shall not affect whether a limit or otherwise affect the Company’s
rights or remedies under the Agreement.

 

5.2                               Energy Savings

 

5.2.1                     The IC is expected to achieve the monthly and annual
MWh goals for the IC Geographic Area that are set forth in Exhibit F (the
“Energy Savings Metric”).

 

5.2.2                     If the IC fails to meet any monthly or annual goals
for energy savings (measured on a cumulative basis), as set forth in Exhibit F,
then (i) the unachieved amount of Energy Savings for that month or year will be
added, on a pro rata basis, to the remaining months of the year or to the next
succeeding year, as applicable, and (ii) the Company will record appropriate
Action Lines in its contract oversight system.

 

5.2.3                     With the exception of the first quarter after the
Effective Date, failure to achieve at least 85% of the cumulative Energy Savings
Metric for two consecutive quarters shall constitute a Performance Metric
Default under the Agreement and may result in a reassignment of the Work to
another contractor of Company’s choosing and/or the exercise of other rights or
remedies by the Company under the Agreement. Measurement of this metric will be
monitored on a monthly basis.

 

5.3                               Cost per KWh

 

5.3.1                     Within thirty (30) calendar days from the Effective
Date, the IC shall provide monthly budgets of the cost to perform the Work over
the course of the Contract Period, detailing implementation, incentive and sales
projections and taking account of any seasonality variability.  As soon as
practicable (and in any event within sixty (60) calendar days thereafter), the
Company shall (i) notify the IC that it has accepted the monthly budgets, or
(ii) provide the IC with comments thereto.  The Parties will work in good faith
and as quickly as possible to address any Company comments and to modify the
monthly budgets accordingly until they are approved by the Company.

 

5.3.2                     The Company shall calculate the IC’s monthly and
annual cost per KWh goal from the budgets provided in Section 5.3.1, and such
goals shall represent the Parties’ expectations with respect to such cost per
KWh Metric (“Cost Per KWh Metric”).

 

5.3.3                     During each month and year of the Contract Period (as
the same may be extended), the IC’s actual cost per kWh to perform the Work will
be measured against the budgeted Cost Per KWh Performance Metric for that month
and year (measured on a cumulative basis).

 

G-17

--------------------------------------------------------------------------------


 

5.3.4                     Other than during the initial quarter following the
Effective Date, if the IC’s cost of performance exceeds the cost per KWh goal
during any quarter (measured cumultatively), then such event shall constitute a
Performance Metric Default under the Agreement and may result in the
reassignment of Work to another contractor of Company’s choosing and/or the
exercise of other rights or remedies by the Company under the Agreement.

 

5.4                               Mean Time to Process

 

5.4.1                     This metric measures the time between execution of a
Customer Authorization Form and the completion of the installation by the IC. 
Evaluation of the IC’s performance against this metric will begin within three
(3) months of the Effective Date and will be measured monthly and on a
cumulative basis.

 

5.4.2                     Except when the IC is able to demonstrate, through
objective and verifiable means, that delay is required by the Program
Participant or that a genuine Force Majeure Event has occurred and is continuing
and is the proximate cause of the delay, the IC shall complete all installations
and reports with data entered into the TREES tracking system (if operational)
within thirty (30) calendar days after the IC receives a signed Customer
Authorization Form (the “Mean Time to Process Metric”).

 

5.4.3                     If at any time the IC fails to achieve 85% compliance
with the Mean Time to Process Metric, then (i) the IC shall submit a corrective
action plan to the Company within five (5) Business Days of being notified to do
so by the Company, and (ii) the Company may input appropriate Action Lines in
its contract oversight system; provided, however, that the foregoing shall not
limit the Company’s rights or remedies under the Agreement and this Statement of
Work.

 

5.4.4                     Failure to achieve 85% compliance with the Mean Time
to Process Metric for any quarter shall constitute a Performance Metric Default
under the Agreement and may result in the reassignment of Work to another
contractor of Company’s choosing and/or the exercise of other rights or remedies
by the Company under the Agreement.

 

5.5                               Conversion Ratios

 

5.5.1.                  The IC shall convert energy efficiency surveys to signed
Customer Authorization Forms at a minimum rate of 65% each month (or at a rate
of 45% each month from the Effective Date through December 31, 2012) (the
“Conversion Ratio Metric”). Measurement of this Conversion Ratio Metric will be
monitored on a monthly basis.

 

5.5.2                  Subject to the timeframe set forth in Section 5.4.2, the
IC shall convert signed Customer Authorization Forms to completed installations
at a minimum of 90% each month.

 

G-18

--------------------------------------------------------------------------------


 

5.5.3                     If the IC fails to achieve the Conversion Ratio
Metric, or to fulfill its obligations under section 5.5.2 in any month, then
(i) the IC shall submit a corrective action plan to the Company within five
(5) Business Days of being notified to do so by the Company, and (ii) the
Company may input appropriate Action Lines in its contract oversight system;
provided, however, that the foregoing shall not limit the Company’s rights or
remedies under the Agreement and this Statement of Work.

 

5.5.4                     Failure to meet the Conversion Ratio Metric for one
year shall constitute an IC Performance Metric Default under the Agreement and
may result in the reassignment of Work to another contractor of Company’s
choosing and/or the exercise of other rights or remedies by the Company under
the Agreement.

 

5.6                               Customer Satisfaction

 

5.6.1.                  The Company will perform customer satisfaction surveys
of Approved Customers and Program Participants to measure satisfaction with the
Work provided by IC.  The Company will segment Approved Customers and Program
Participants by those who have completed energy savings projects and those who
have chosen not to proceed after having an energy survey performed.

 

5.6.2                     The IC is expected to achieve a positive customer
satisfaction rating (greater than 3 on a 5 point scale) for 85% of the customers
who have completed energy savings projects.  The IC’s performance will be
measured on a monthly and cumulative basis.  The criteria and benchmark to
determine satisfaction will be determined by the IC and the Company.

 

5.6.3                     The IC is expected to achieve a positive customer
satisfaction rating for customers who have chosen not to proceed with an
installation after having had a survey performed.  The criteria and benchmark to
determine satisfaction will be determined by the IC and the Company.

 

5.6.4                     In the event the IC fails to fulfill its obligations
under this Section 5.6, the Company will inform the IC of the same by recording
appropriate Action Lines in its contract oversight system.

 

5.7                               Customer Leads/Sales & Training

 

5.7.1                     The IC shall work closely with the Company to track,
measure and assess, on an on-going basis during the course of the Contract
Period, the number of customer leads it is required to pursue in order to
achieve the MWh goals set forth in Exhibit F.

 

5.7.2                     The IC shall be required to conduct training for
customer facing personnel for the improvement of overall sales.

 

5.8                               Additional Compensation

 

5.8.1                     Subject to Applicable Laws, the Company, in its sole
discretion, may provide the IC with additional compensation for performance that
exceeds the IC Performance Metrics on an annual basis.

 

G-19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

APPROVED IMPLEMENTATION PLAN

 

A-1

--------------------------------------------------------------------------------


 

Implementation Plan

 

The Implementation Plan serves as a general blueprint of the main SBDI program
processes. A primary focus of our plan is the institution of check points to
ensure project documentation is accurate before it can move to the next phase of
the process.

 

Key Functions

 

Perform Survey and Upload Tool

 

Surveyors are responsible to perform site surveys and upload the data into SMART
via the Survey Tool. Project Coordinators will be assigned to Surveyors to
review the quality of the uploaded information and report deficiencies to the
Surveyor immediately for correction. The Sales Manager will be updated on any
data quality issues on a weekly basis. All uploaded surveys must be reviewed by
Project Coordinators and confirmed to be accurate prior to approval for
invoicing. Once a survey Tool has been approved, it is eligible to be invoiced
to Con Edison.

 

Motion to Proceed (MTP) Upload and Approval

 

As Surveyors close sales they are responsible for uploading the signed MTP into
SMART, and adjusting the survey Tool as needed. Project Coordinators will review
the uploaded MTP and revised Tool for accuracy. Any issues found during this
review will be reported back to the Surveyor for correction prior to MTP
approval. Once the MTP is approved, the Surveyor will be credited with the sale
and the project will be designated for scheduling.

 

Project Scheduling

 

Once an MTP has been approved for scheduling, Willdan calls the customer to
schedule the project. When we can’t get in touch with the customer to schedule
the installation, Surveyors are brought in to help contact the customer. If a
customer cannot be reached after multiple attempts, Willdan may categorize the
project as a “drop-by” and dispatch it to the installation crews. Jobs that are
assigned as drop-bys do not get scheduled; the install crew will simply drop by
the job site and, if the customer agrees, the crew performs the installation at
that time.

 

In scheduling installations, Willdan groups jobs based on boroughs and zip codes
so that each team can maximize the number of jobs they install per day. We
factor in the time it takes for installers to drive to each job site and
unload/load the trucks. While we strive to have installation crews stick to
their schedules, issues often arise which delay jobs and ultimately lead to
rescheduling. Examples include logistical issues encountered on site, delays in
arriving to the site, or customer requests all may require us to reschedule the
project. This makes scheduling an extremely fluid process that requires
flexibility from both our installation crews and scheduling staff.

 

In order to maximize the utilization of our installation crews, Willdan aims to
maintain a backlog of work to keep all crews consistently busy. Based on program
run rates and staffing levels, we believe a 30 to 40 day backlog of projects to
be sufficient. As projects are sold by Willdan, we will schedule them as soon as
possible. However, we recognize customers often wish to defer installation for
weeks or even months. Willdan is happy to accommodate these requests as it helps
to fill our installation schedule in future periods. This is how we develop and
maintain a pipeline of work, which is vital to the overall health and success of
the SBDI program.

 

[g191291kg31i001.jpg]

 

SBDI Implementation Plan

 

 

A-2

--------------------------------------------------------------------------------


 

Installation Process

 

Installations will be performed based on the approved work order and in
accordance with all applicable codes and safety guidelines. Once the
installation is completed, Installers will get the Work Order signed by the
customer for all work performed. Completed Work Orders will be transmitted to
Project Coordinators for review and upload to SMART. Work Orders will be checked
to confirm that they comply in all respects to the Work Order and Invoice
checklists. If any deficiencies are found, the Work Order will be returned to
the Installer to be corrected. Once correct, the Work Order will be approved by
the Project Coordinator at which point it is eligible for invoicing.

 

Inspection Process

 

Filed Inspectors will inspect installations and assure that the projects are
complete and accurately described in the completed Work Orders. Field Inspectors
will also confirm the project has been installed in compliance with all
applicable codes, the site has been cleaned up satisfactorily, and the customer
is satisfied with the work performed. Inspection reports will be uploaded to
SMART regularly by Field Inspectors and reviewed by the Field Manager.

 

After inspection, final completed Work Orders and Punch lists, if necessary,
will be submitted by the Field Supervisor to the Project Coordinators for review
and upload into SMART. Project Coordinators will perform the final review of all
documentation to confirm that it complies in all respects to the Work Order and
Invoice checklists.

 

Invoicing Process

 

Setting a standard of what constitutes an acceptable piece of project
documentation is vital to ensuring a smooth and consistent invoicing process.
Below are the key criteria which will determine whether project documentation
will be approved once it is invoiced.

 

Surveys

 

All survey reports are reviewed per the guidelines provided on the Survey
Approval Checklist (Attachment 1). If the survey under review meets all criteria
in the check list it will be approved for payment.

 

Work Orders

 

All work orders are reviewed per the guidelines provided on the Work Order
Approval Checklist (Attachment 2). If the work order under review meets all
criteria in the check list it will be approved for payment.

 

Invoices

 

Invoices must be in the formats approved by Con Edison (Attachment 3 and 4) to
be considered for approval. Additionally, the invoice must match the
corresponding work order submitted and meet the criteria listed in the Invoice
Approval Checklist (Attachment 5). Each invoice will contain one work order.
Incentive invoices to Con Edison will contain free measures, non-free measures,
and surveys.

 

A-3

--------------------------------------------------------------------------------


 

Non-Incentive Invoices

 

All non-incentive invoices will be billed to Con Edison on a monthly basis, and
will be accompanied by backup timesheets (Attachment 6). All employees will be
billed to the appropriate billing rates as agreed to by Con Edison.
Non-incentive invoices and timesheets will be reviewed by Accounting staff to
ensure accuracy and consistency. Any discrepancies will cause a timesheet to be
returned to the employee for immediate correction.

 

Staffing Plan

 

Willdan plans to staff the SBDI program to effectively implement the key program
functions described above. The table below illustrates the current and projected
staffing levels of four key resource areas; program staff (including all
administrative staff, inspectors, and warehouse management), surveyors,
installers, and trucks. Our plan shows a ramp up of all resource areas until
November, 2012 at which point we reach our final staffing levels for the
program. These staffing levels will be maintained throughout the program, with
adjustments being made on an as needed basis. Should these staffing levels prove
insufficient to achieving the program goals, Willdan will reassess our staffing
needs and adjust our plan accordingly.

 

 

 

2012

 

2013

 

 

 

Sep

 

Oct

 

Nov

 

Dec

 

Jan

 

Feb

 

Mar

 

Program Staff

 

15

 

18

 

20

 

20

 

20

 

20

 

20

 

Surveyors

 

16

 

18

 

22

 

22

 

22

 

22

 

22

 

Installers

 

20

 

30

 

40

 

40

 

40

 

40

 

40

 

Trucks

 

10

 

15

 

20

 

20

 

20

 

20

 

20

 

 

Table 1. Con Edison SBDI Program Staffing Plan

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

APPROVED TRANSITION PLAN

 

C-1

--------------------------------------------------------------------------------


 

Transition Plan

 

Willdan has developed a Transition Plan for the SBDI Program that will enable a
timely and effective transition of Implementation Contractor (IC)
responsibilities to Lockheed Martin in regions formerly held by Willdan. Our
plan will transfer all necessary data to Lockheed, ensure incoming customer
calls are directed to the appropriate IC, and allow for consistent program
implementation of chain accounts.

 

Project and Data Transfer

 

As both Willdan and Lockheed are at different stages in the ramp up process, we
will work with Lockheed to determine the most effective way to handle any
outstanding MTPs signed in 2012 that are in Lockheed’s regions. After meeting
with Lockheed, Willdan will create a .pdf file of MTPs that will be transmitted
to Lockheed by August 31, 2012 for follow up and installation.

 

Willdan has been keeping a detailed list of customers in Lockheed’s regions who
have called to request that a survey be performed at their business. This list
will be transferred to Lockheed by August 15, 2012 for follow up.

 

Additional data points may be useful to Lockheed’s ramp up, however, we
recognize that this information belongs to Con Edison and therefore we defer to
Con Edison to decide whether the following data should be transferred to
Lockheed:

 

·  List of surveyed, and installed customers

 

·  Details of all surveys and installs

 

·  List of cancelled MTPs

 

·  Additional customer information captured during survey

 

Incoming Customer Calls

 

Willdan will continue to handle incoming calls from the Green Team line with the
assumption that calls coming into the Con Edison call center will be directed to
the appropriate IC based on regional assignment. This will lessen customer
confusion and ensure a more efficient customer service experience.

 

Customers in Lockheed’s regions who call Willdan directly will be referred to
Lockheed Martin. This serves the dual purpose of ensuring that the appropriate
contractor is serving the customer, and in promoting customer understanding of
who is implementing the program for their business.

 

Chain Accounts

 

Chain accounts require a unique sales approach due to their tiered managerial
structures. The decision makers for chain accounts generally want one point of
contact; therefore Willdan and Lockheed will work together to designate chain
accounts to one Implementation Contractor.

 

Willdan will provide Lockheed a list of chain accounts we have worked with, or
are currently working with. If Willdan has a claimed chain that crosses into
Lockheed regions, Willdan will perform the surveys and installations for that
chain. If Lockheed has claimed a chain that crosses into Willdan regions,
Lockheed will be responsible for performing this work.

 

Summary

 

We believe that these efforts will allow for a smooth transition between Willdan
and Lockheed Martin. Additionally, Willdan will work with Lockheed in their
capacity as Commercial and Industrial Program Administrator to ensure we
maximize the measure offerings and incentive value for small business customers.
We look forward to working closely with Lockheed during this transition period,
and to continuing our good relationship throughout the contract period.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SURVEY AUTHORIZATION FORM

 

D-1

--------------------------------------------------------------------------------


 

[g191291kg31i002.jpg]

 

D-2

--------------------------------------------------------------------------------


 

[g191291kg31i003.jpg]

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CUSTOMER AUTHORIZATION FORM

 

E-1

--------------------------------------------------------------------------------


 

[g191291kg31i004.jpg]

 

E-2

--------------------------------------------------------------------------------


 

[g191291kg31i005.jpg]

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

IC GEOGRAPHIC AREA

 

Small Business Direct Install Program

 

MWh Goal by Region

 

Region

 

2012

 

2013

 

2014

 

2015

 

Queens

 

7,430

 

14,855

 

14,855

 

14,855

 

Brooklyn

 

8,100

 

16,205

 

16,205

 

16,205

 

Bronx

 

5,400

 

10,800

 

10,800

 

10,800

 

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

DATA ELEMENT COLLECTION REQUIREMENTS

 

New York State Public Service Commission

EEPS Reporting Requirements

 

Program Administrator (PA) and Program ID:

Program Name: Small Business Direct Install

Program Type

 

Acquired Impacts This Month

Net first-year annual kWh(1) acquired this month

 

Monthly net first-year annual kWh Goal

Percent of Monthly Net kWh Goal Acquired

 

Net Peak(2) kW acquired this month

Monthly Utility Net Peak kW Goal

Percent of Monthly Peak kW Goal Acquired

 

Net First-year annual therms acquired this month

Monthly Net Therm Goal

Percent of Monthly Therm Goal Acquired

 

Net Lifecycle kWh acquired this month

Net Lifecycle kWh percent of goal acquired this month

 

Net Lifecycle therms acquired this month

Net Lifecycle therms percent of goal acquired this month

 

Net Other Monthly Savings (MMBTUs) Acquired

Coal

Kerosene

Oil

Propane

 

Total Acquired Net First-Year Impacts To Date

 

G-1

--------------------------------------------------------------------------------


 

Net first-year annual kWh acquired to date

Net first-year annual kWh acquired to date as a percent of annual goal

Net first-year annual kWh acquired to date as a percent of 3-year goal

Net cumulative kWh acquired to date

 

Net utility peak kW reductions acquired to date

Net utility peak kW reductions acquired to date as a percent of utility annual
goal

Net utility peak kW reductions acquired to date as a percent of 3-year goal

Net NYISO peak kW reductions acquired to date

 

Net first-year annual therms acquired to date

Net first-year annual therms acquired to date as a percent of annual goal

Net first-year annual therms acquired to date as a percent of 3-year goal

Net cumulative therms acquired to date

 

Total Acquired Lifecycle Impacts To Date

Net Lifecycle kWh acquired to date

Net Lifecycle kWh acquired as a percent of goal to date

Net Lifecycle therms acquired to date

Net Lifecycle therms acquired as a percent of goal to date

 

Committed(3) Impacts (not yet acquired) This Month

Net First-year annual kWh committed this month

Net Lifecycle kWh committed this month

Net Utility Peak kW committed this month

Net first-year annual therms committed this month

Net Lifecycle therms committed this month

Funds committed at this point in time

 

Overall Impacts (Achieved & Committed)

Net first-year annual kWh acquired & committed this month

Net first-year annual kWh acquired & committed as a percent of monthly goal

Net utility peak kW acquired & committed this month

Net utility peak kW acquired & committed as a percent of monthly goal

Net First-year annual therms acquired & committed this month

Net First-year annual therms acquired & committed as a percent of monthly goal

 

Costs

 

G-2

--------------------------------------------------------------------------------


 

Total program budget

Administrative costs

Marketing costs

Incentives, rebates, grants, direct install costs, and other program costs going
to the participant

Financing (e.g., loans) costs

Other (specify)

Evaluation

Total expenditures to date

Percent of total budget spent to date

 

Participation

Number of program applications received to date

Number of program applications processed to date(4)

Number of processed applications approved to date(5)

Percent of applications received to date that have been processed

Carbon Emission Reductions (in tons)

Total Acquired Net First-Year Carbon Emission Reductions To Date(6) 

Total Acquired Cumulative Net Carbon Emission Reductions To Date

 

G-3

--------------------------------------------------------------------------------


 

New York State Public Service Commission

 

Data to Be Collected for Program Evaluation Purposes

 

For each program, this list contains the data elements to be routinely collected
and maintained for each measure for each participant in a program. These data
must be maintained in electronic form by the IC to measure the progress of their
energy efficiency programs. The program-tracking database must be maintained at
the measure level.  The participant-level data will serve as the foundation for
the monthly, quarterly, and annual reports required by the New York Department
of Public Service. There are a number of variables that must be included in any
program-tracking database. These should be available to the department staff and
evaluation contractors within 30 days following a data request.  For details on
the requirements of the program tracking database for midstream, upstream and
public awareness program information, please see the reporting manual, which is
available on the EEPS evaluation web page.

 

Table 1. Variables Required for Participant-Level Program-Tracking Databases for
Downstream Incentive Programs

 

Tracking Database Variables

 

Definition of Variables

 

 

 

PA/PROGRAM INFORMATION

 

 

 

 

 

Program administrator

 

Utility or NYSERDA

 

 

 

Program ID

 

Program ID will be assigned by DPS at a later date.

 

 

 

Program name

 

Program name

 

 

 

PARTICIPANT INFORMATION (1)

 

 

 

 

 

Participant first name

 

Participant first name

 

 

 

Participant last name

 

Participant last name

 

 

 

Participant telephone number

 

Participant telephone number

 

 

 

Participant fax number

 

Participant Fax number

 

 

 

Participant E-Mail address

 

Participant E-Mail address

 

 

 

Service street address

 

Street address at which measure was installed

 

--------------------------------------------------------------------------------

(1)  See Appendix D for the Customer Data Guidelines, which clarify the process
for maintaining the confidentiality of customer data.  Usually, the participant
is the end user (i.e., the person on whose premises the measure was installed
and who received the rebate). In some cases, the participant could be a building
owner who is renting to either residential or nonresidential tenants and who
receives the rebate for installing measures in apartments or offices.

 

G-4

--------------------------------------------------------------------------------


 

Tracking Database Variables

 

Definition of Variables

 

 

 

Service city

 

City in which measure was installed

 

 

 

Service ZIP code

 

ZIP code associated with the service street address and city

 

 

 

Weather station assignment number (2)

 

The weather station ID assigned to the participant service address

 

 

 

Account number

 

Utility account number affected by the installation of the efficient measures

 

 

 

Meter number

 

The meter number associated with the account number affected by the installation
of efficient measures

 

 

 

Service turn-on date

 

The date of service turn for the program participant

 

 

 

Rate classification

 

Rate classification

 

 

 

Site-specific primary NAICS (3)

 

The two-digit NAICS for the affected dwelling/building

 

 

 

Building type/dwelling type (4)

 

Description of the dwelling or building type

 

 

 

KEY PROJECT DATES (5)

 

 

 

 

 

Program application date (6)

 

Program application date

 

 

 

Application approval date

 

Date on which application was approved

 

--------------------------------------------------------------------------------

(2)  Weather data (heating and cooling degree days) will be obtained from
IC-maintained weather stations or from NOAA weather stations which have been
mapped to customer sites based on ZIP codes.

 

(3)  The North American Industry Classification System (NAICS) was developed as
the standard for use by Federal statistical agencies in classifying business
establishments for the collection, analysis, and publication of statistical data
related to the business economy of the U.S. NAICS replaces the Standard
Industrial Classification (SIC) system.

 

(4)  A list of common facility or building types or codes (e.g., DOE 2 Model
Types; NYSERDA list of facility types) is included in the Technical Manual.

 

(5)  The program application date, the application approval date, and the rebate
payment date must be provided.  For projects in which the application is
received, approved, and a rebate is paid to the participant all in the same day,
the date would be the same for all three variables.

 

(6)  The application date is the date on the application, or if that is missing,
the date on which the administrator received the application.

 

G-5

--------------------------------------------------------------------------------


 

Tracking Database Variables

 

Definition of Variables

 

 

 

Post-installation inspection date

 

Date on which measure installation was inspected on site by program
administrator. Note that post-installation inspection dates may not be available
or they might only be available for a sample of program participants.

 

 

 

Rebate payment date

 

Date on which rebate check was issued.

 

 

 

MEASURE AND REBATE INFORMATION

 

 

 

 

 

Measure-project name

 

Name of measure

 

 

 

Measure description

 

Description of the measure

 

 

 

Measure quantity

 

Quantity of the measure

 

 

 

Unit description

 

Description of the unit (e.g., tons, square feet, lamp)

 

 

 

Rebate amount per unit (7)

 

Rebate amount per unit

 

 

 

Financing amount per unit

 

Financing amount per unit

 

 

 

INSTALLATION-TYPE INFORMATION

 

 

 

 

 

Type of Installation (TRC Approach)

 

A flag indicating whether the record is a case of normal, early, or special
circumstance replacement or an add-on measure. ER=Early Replacement; NR=Normal
Replacement; SC=Special Circumstance; AO=Add On.

 

 

 

Effective Useful Life (EUL)

 

The effective useful life (median number of years that measure is expected to
remain in use based on national data) of the measure being installed, as
prescribed by the Commission, or, if none prescribed, as estimated by the PA.

 

--------------------------------------------------------------------------------

(7)  The IC could design rebates on various bases (e.g., per bulb, per
refrigerator, per pool pump, per ton in the case of chillers or per cubic feet
for insulation). If incentives are based on performance (whole building or
custom project), the unit would be “1” and the rebate per unit would be the
total rebate received.

 

G-6

--------------------------------------------------------------------------------


 

Tracking Database Variables

 

Definition of Variables

 

 

 

 

 

For Add-on measures:

 

 

 

 

 

N/A

 

 

 

 

 

For normal, end of life replacements (this includes breakdowns prior to and
after the EUL):

 

 

 

 

 

N/A

 

 

 

 

 

For early replacements:

Remaining Functional Period

 

 

 

 

The remaining useful life (RUL), which is the EUL minus the actual or estimated
age of the old equipment in place. For more details, see Appendix M of the
Technical Manual.

 

 

 

 

 

For special circumstance replacements:

 

 

 

 

 

The default functional period (DFP) which is ¼ of the EUL (rounded to the
nearest whole number) of the efficient measure being installed. For more
details, see Appendix N of the Technical Manual.

 

 

 

 

 

For Add-on measures:

 

 

 

 

 

N/A

 

 

 

 

 

For normal, end of life replacements:

 

 

 

 

 

N/A

 

 

 

 

 

For early replacements:

 

 

 

Adjusted EUL

 

That number of years at full savings in which the present value of savings
approximates that of the dual baseline approach set forth in tables in Appendix
M of the Technical Manual.

 

 

 

 

 

For special circumstance replacements:

 

 

 

 

 

That number of years at full savings in which the present value of savings
approximates that of the dual baseline approach set forth in tables in Appendix
N of the Technical Manual.

 

G-7

--------------------------------------------------------------------------------


 

Tracking Database Variables

 

Definition of Variables

 

 

 

 

 

For add-on measures:

 

 

 

 

 

The full cost of the measure

 

 

 

 

 

For normal, end of life replacements:

 

 

 

 

 

The incremental cost between the currently-on-the-market standard,
minimally-compliant equipment and the new, efficient equipment(8)

 

 

 

Measure Resource cost (including installation) per unit

 

For early replacements:

 

 

 

 

 

The adjusted full cost of the new efficient equipment. For more detail, see
Appendix M of the Technical Manual.

 

 

 

 

 

For special circumstance replacements:

 

 

 

 

 

The adjusted full cost of the new efficient equipment. For more detail, see
Appendix N of the Technical Manual.

 

 

 

 

 

For add-on measures:

 

 

 

 

 

N/A

 

 

 

 

 

For normal, end of life replacements:

 

 

 

 

 

N/A

 

 

 

Ratio of incremental savings to full savings

 

For early replacements:

 

 

 

 

 

For more detail, see Appendix M of the Technical Manual. The ratios appear as
column headers in the tables.

 

 

 

 

 

For special circumstance replacements:

 

 

 

 

 

For more detail, see Appendix N of the Technical Manual.

 

--------------------------------------------------------------------------------

(8)  If the IC can track incremental costs by measure or project in their
program tracking databases, it should do so. However, this might not always be
possible. In some cases, incremental costs for measures may be obtained from
another source (e.g., the NYSERDA Measure-Level Database) and assigned to
individual measures. Because it is assumed that the IC has reviewed the
incremental costs of measures it promotes as part of the technology screening
process, the identification of incremental costs is expected to be relatively
straightforward. Note that there may be some cases in which the installation
costs of the efficient equipment are larger than the installation costs of the
standard equipment. The formula for estimating incremental costs should be
documented.

 

G-8

--------------------------------------------------------------------------------


 

Tracking Database Variables

 

Definition of Variables

 

 

 

 

 

For add-on measures:

 

 

 

 

 

N/A

 

 

 

 

 

For normal, end of life replacements:

 

 

 

 

 

N/A

 

 

 

Ratio of incremental costs to full costs

 

For early replacements:

 

 

 

 

 

For more detail, see Appendix M of the Technical Manual. The ratios appear as
column headers in the tables.

 

 

 

 

 

For special circumstance replacements:

 

 

 

 

 

For more detail, see Appendix N of the Technical Manual.

 

 

 

PROJECT SAVINGS INFORMATION

 

 

 

 

 

 

 

For add-on measures:

 

 

 

 

 

Use full first-year gross first-year kWh savings per units

 

 

 

 

 

For normal, end-of-life replacements:

 

 

 

 

 

Use incremental gross first-year kWh savings per unit

 

 

 

Estimated gross first-year kWh savings per unit(9)

 

For early replacements:

 

 

 

 

 

Use full first-year gross first-year kWh savings per units

 

 

 

 

 

For special circumstance replacements:

 

 

 

 

 

Use full first-year gross first-year kWh savings per units

 

 

 

Source of Estimated First-Year Gross Savings

 

Enter “TM” for calculations based on Technical Manual, “C” for custom measures,
or “O” for calculations based on some other database.

 

--------------------------------------------------------------------------------

(9)  Gross savings are defined as the change in energy consumption and/or demand
that results directly from program-related actions taken by participants in the
DSM program. The gross savings reported by the IC are referred to as ex ante
values since they have not been adjusted by ex post (after measure installation)
evaluation efforts. If the project is a custom measure then all savings can be
at the project level rather than per unit.

 

G-9

--------------------------------------------------------------------------------


 

Tracking Database Variables

 

Definition of Variables

 

 

 

Variance from Technical Manual

 

For measures in the Technical Manual, what is the ratio (e.g., 0.80 or 1.0 if no
difference) of the gross first-year savings reported above to the gross
first-year savings calculated using the Technical Manual. If measure not in the
Technical Manual, enter “NA.”

 

 

 

 

 

For add-on measures:

 

 

 

 

 

Use full first-year gross kW savings per units

 

 

 

 

 

For normal, end-of-life replacements:

 

 

 

 

 

Use incremental first-year gross kW savings per unit

 

 

 

Estimated gross first-year on-peak kW savings per unit (NYISO)

 

For early replacements:

 

 

 

 

 

Use full first-year gross first-year kW savings per units

 

 

 

 

 

For special circumstance replacements:

 

 

 

 

 

Use full first-year gross first-year kW savings per units

 

 

 

 

 

For add-on measures:

 

 

 

 

 

Use full first-year gross first-year therm savings per units

 

 

 

 

 

For normal, end-of-life replacements:

 

 

 

 

 

Use incremental gross first-year therm savings per unit

 

 

 

Estimated gross first-year therm (natural gas) savings per unit

 

For early replacements:

 

 

 

 

 

Use full first-year gross first-year therm savings per units

 

 

 

 

 

For special circumstance replacements:

 

 

 

 

 

Use full first-year gross first-year therm savings per units

 

 

 

Net-to-gross ratio (10)

 

Net-to-gross ratio

 

--------------------------------------------------------------------------------

(10)  The IC should use the NTGR value (0.90) in the current Technical Manual,
unless department staff has accepted a more appropriate value from a study on a
case by case basis. The goal of the default NTGR is to establish a consistent
starting point for all ICs.

 

G-10

--------------------------------------------------------------------------------


 

Tracking Database Variables

 

Definition of Variables

 

 

 

Estimated net first-year kWh savings per unit (11)

 

Estimated net first-year kWh savings per unit

 

 

 

Estimated net first-year on-peak kW savings per unit (NYISO)

 

Estimated net first-year on-peak kW savings per unit according to NYISO peak, as
defined in the Technical Manual.

 

 

 

Estimated net first-year therm savings per unit

 

Estimated net first-year therm savings per unit

 

 

 

Gross coal savings per unit

 

Gross coal savings per unit consistent with the gross first-year savings per
unit reported above.

 

 

 

Gross kerosene savings per unit

 

Gross kerosene savings per unit consistent with the gross first-year savings per
unit reported above.

 

 

 

Gross oil savings per unit

 

Gross oil savings per unit consistent with the gross first-year savings per unit
reported above.

 

 

 

Gross propane savings per unit

 

Gross propane savings per unit consistent with the gross first-year savings per
unit reported above.

 

 

 

Gross water savings per unit

 

Gross water savings per unit consistent with the gross first-year savings per
unit reported above.

 

--------------------------------------------------------------------------------

(11)  Net savings are the total change in load that is attributable to the
utility DSM program. This change in load may include, implicitly or explicitly,
the effects of spillover, free riders, state or federal energy efficiency
standards, changes in the level of energy service, and natural change effects.
The net savings reported by the ICs are referred to as ex ante values since they
have not been adjusted by ex post (after measure installation) evaluation
efforts.

 

G-11

--------------------------------------------------------------------------------


 

EXHIBIT H

 

REPORTING REQUIREMENTS

 

Reporting Requirements Overview

 

Category

 

Description

 

Frequency

 

Type

Application and Project Updates

 

New and updated information about customer enrollments, measures, energy
savings, rebate amounts, and project status changes plus selected attachments
(Examples: surveys, engineering studies, and proof of purchase).

 

Attachments are preferred in PDF, Word or Excel documents, but other formats can
also be handled.

 

Daily

 

File upload to the TREES system

 

 

 

 

 

 

 

Sales and Lead Activity

 

Track each stage of the sales process from lead generation to project
initiation.

 

Customers who have been contacted and information about the contact

 

Changes in status of the lead (survey completed, proposal presented, etc.)

 

Overall volume of customer contacts (outbound and inbound calls, contacts at
events, in person contacts, etc.)

 

Daily

 

File upload to the TREES system

 

 

 

 

 

 

 

Invoicing

 

Administrative invoice for service performed

 

Activity billed must match activity in TREES

 

Monthly

 

File upload to the Companies

 

 

 

 

 

 

 

Activity Report

 

Status report describing performance metrics and work flow issues

 

Weekly

 

File upload to the Companies Word or PDF

 

 

 

 

 

 

 

Monthly SLA Report

 

Report describing monthly, YTD, and Plan to Date performance on contractual SLAs
and performance metrics.

 

Monthly

 

File upload to the Companies Word or PDF

 

 

 

 

 

 

 

Monthly PSC Report

 

Standard monthly, quarterly and annual PSC report

 

Monthly

 

Excel and Word or PDF

 

 

 

 

 

 

 

Customer Lists

 

Eligible customer lists with sufficient information to determine program
eligibility.

 

TBD

 

File upload to ICs. Excel.

 

 

 

 

 

 

 

Payment Information

 

Check numbers and payment dates

 

TBD

 

File upload to ICs. Excel.

 

 

 

 

 

 

 

Error Logs

 

Discrepancies from IC updates and invoices.

 

TBD

 

File upload to ICs. Excel.

 

 

 

 

 

 

 

Project Installation Report

 

Insert

 

TBD

 

TBD

 

The detail data elements will be established and agreed upon during contract
negotiations as well as the frequency of data reporting (which will be driven by
the estimated volume of each category of information)

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

***

 

--------------------------------------------------------------------------------

***                           Indicates that certain information contained
herein has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

Schedule III

Addresses for Notice

 

If to the Company:

Consolidated Edison Company of New York, Inc.

4 Irving Place

New York, NY 10003

Attention: Rebecca Craft

Facsimile: (212) 780-3636

Email: craftr@coned.com

 

For all notices under the Agreement to the “Program Manager”

Attention: Mark Thomson

Facsimile: (212) 473-58790

Email: thomsonm@coned.com

 

With a copy to:

Consolidated Edison Company of New York, Inc.

4 Irving Place

New York, New York 10003

Attention: Brian Cray, Deputy General Counsel

Facsimile: (212) 677-5850

Email: crayb@coned.com

 

If to the IC:

Willdan Energy Solutions

55 Broadway, Suite 1900

New York, NY 10006

Attention:  Keith Hartman

Facsimile: (212) 785-2343

Email: khartman@willdan.com

 

Willdan Energy Solutions

2401 E. Katella Ave, Suite 300

Anaheim, CA 92806

Attention:  Tom Kouris

Facsimile: (714) 937-8029

Email: tkouris@willdan.com

 

With a copy to:

Lavoie & Jarman

2401 E. Katella Ave, Suite 310

Anaheim, CA 92806

Attn:  Bob Lavoie

Facsimile: (714) 704-4706

Email: rlavoie@lj-law.com

 

S-1

--------------------------------------------------------------------------------


 

Schedule IV

 

Insurance Requirements

 

Specific Insurance Requirements.  The IC shall procure and maintain the
following insurance at its own expense until completion and acceptance of
performance hereunder, and thereafter to the extent stated below, with at least
the monetary limits specified. The insurance shall be in policy forms which
contain an “occurrence” and not a “claims made” determinant of coverage and
shall be placed with insurance companies acceptable to the Company.  The
required liability limits may be met by a combination of primary and excess
liability policies.

 

A.                                    Employment related insurance:

 

(a)                                 Workers’ Compensation Insurance as required
by law.

 

(b)                                 Employers’ Liability Insurance, including
accidents (with a limit of $1,000,000 per accident) and occupational diseases
(with a limit of $1,000,000 per employee).

 

(c)                                  Where applicable, insurance required by the
United States Longshoremen’s and Harbor Workers’ Act, the Federal Employers’
Liability Act, and the Jones Act.

 

B.                                    Commercial General Liability Insurance,
including Contractual Liability, with limits of not less than $10,000,000 per
occurrence and in the aggregate for bodily injury or death and property damage
and, for at least three (3) years after completion of performance hereunder,
Products/Completed Operations Liability Insurance with similar but separate and
independent limits. There shall be no policy deductibles without the Company’s
prior written approval.

 

The insurance shall contain no exclusions for explosion, collapse of a building
or structure, or underground hazards. There shall be no exclusion for claims by
the IC’s employees against the Company or any customer of the Company based on
injury to the IC’s employees.

 

C.                                    Commercial Automobile Liability Insurance,
covering all owned, non-owned and hired automobiles used by the IC or any
Subcontractors or other IC Representatives in connection with the performance of
the Work, with limits of $1,000,000 per occurrence or a combined single limit of
$1,000,000 per occurrence.

 

D.                                    Professional Errors and Omission
Insurance, with limits of $1,000,000 per claim and $2,000,000 in the aggregate.

 

Additional Insured/Evidence of Insurance.  Each specified insurance policy
(other than for Professional Liability and Workers’ Compensation) shall also,
either by provisions in the policies, by the Company’s own endorsement form or
by other endorsement attached to such policies, include and insure the Company,
its affiliates, and all of its and their respective officers, employees and
agents, successors and assigns, as well as all Program Participants as
“additional

 

S-2

--------------------------------------------------------------------------------


 

insureds” against the area of risk described herein as respects the IC’s acts or
omissions in its performance of the Work (including completed operations) or
other related functions performed by or on behalf of the IC. Such insurance
shall not limit or qualify the liabilities and obligations of the IC under this
Agreement.  All required coverage under this Agreement shall be primary to any
other insurance available to the additional insureds and shall contain a waiver
of subrogation in favor of the additional insureds.

 

The IC shall provide to the Company’s risk manager (as identified in writing by
the Company, the “Risk Manager”) evidence of all specified insurance and related
requirements by (i) production of the actual insurance policy(ies),
(ii) submission of the Company’s endorsement form(s), or (iii) written evidence
of insurance acceptable to the Risk Manager, in a form acceptable to the Risk
Manager and the Company’s legal counsel. The evidence of insurance submitted to
the Company shall contain: (a) the applicable policy number, (b) the inclusive
dates of policy coverages, (c) the date the protection begins for the Company,
and (d) the insurance carrier’s name. It shall bear an original signature of an
authorized representative of said carrier, and shall provide that such insurance
shall not be subject to cancellation, material reduction in coverage or
non-renewal except after written notice by certified first class mail, return
receipt requested and postage prepaid, to the Company at least thirty (30)
calendar days prior to the effective date thereof.  Such evidence of insurance
shall not contain a disclaimer of liability of the insurer for failure to
provide the Company with notice of cancellation or substantial alteration. The
Company shall have the right to require the IC to furnish the Company, upon
request, with a copy of the insurance policy or policies required under
paragraphs A, C and D hereunder.  The IC shall provide the Company with at least
ten (10) days’ prior written notice of any cancellation of insurance required to
be maintained hereunder, and shall provide certificates or other proof of
insurance to any and all Program Participants who request the same.

 

Severability of Interests and Cross Liability Required.  Each specified
insurance policy (other than Workers’ Compensation and Employers’ Liability and
Property coverages) shall contain a Severability of Interest and Cross Liability
clause which states, “It is agreed that the insurance afforded by this policy
shall apply separately to each insured against whom claim is made or suit is
brought except with respect to the limits of the company’s liability”.

 

Primary and Non-Contributory Insurance Required.  All such insurance shall be
primary and noncontributing with any other insurance held by the Company, or its
agents, where liability arises out of or results from the acts or omissions of
the IC, its assigns or any Person acting for or on behalf of the IC (including,
without limitation, any Subcontractor or any IC Representative). Any insurance
carried by the Company which may be applicable shall be deemed to be excess
insurance and the IC’s insurance is primary for all purposes despite any
conflicting provision in the IC’s insurance policies.

 

No Liability for Deductibles.  Neither the Company nor any customer of the
Company shall have any liability or responsibility for premiums charged, or for
deductibles and/or self-insured retentions, in respect of insurance coverage
required of the IC hereunder.

 

No Partnership/Joint Venture.  The inclusion of the Company and its officers,
employees and agents as additional insureds as set forth herein, is not intended
to, and shall not, make them, or any of them, a partner or joint venturer with
the IC in its operations.

 

S-3

--------------------------------------------------------------------------------


 

Proof of Insurance for Renewal or Extension Required/Cancellation or Reduction
of Coverage.  At least ten (10) days prior to the expiration date of insurance
required hereunder, documentation showing that the insurance coverage has been
renewed or extended shall be filed with the Company. If such coverage is
canceled or reduced in coverage, the IC shall, within fifteen (15) days of such
cancellation or reduction of coverage, submit to the Company evidence that the
required insurance has been reinstated or provided through another insurance
company or companies.

 

Claims-Made Insurance Conditions.  Should any portion of the required insurance
be on a “Claims Made” policy, the IC shall, at the policy expiration date
following completion of the Work, provide evidence that the “Claims Made” policy
has been renewed or replaced with the same limits, terms and conditions of the
expiring policy, or that an extended three (3) years discovery period has been
purchased on the expiring policy at least for the contract under which the work
was performed.

 

Insured Contract.  The IC agrees that this is an insured contract. The insurance
required herein is intended to cover the Company and customers of the Company
for its and their own liability, respectively, for negligence or any other cause
of action in any claim or lawsuit for bodily injury or property damage arising
out of the Work.

 

Injury to Employees.  For purposes of interpretation or determination of
coverage of any policy of insurance or endorsement thereto, the IC shall be
deemed to have assumed tort liability for any injury to any employee of the IC,
the Company or any customer of the Company arising out of the performance of the
Work, including injury caused by the partial negligence of the Company or such
customer and notwithstanding any statutory prohibition or limitation of the IC’s
indemnification obligation hereunder.

 

Notices.  Certificates of insurance identifying this Agreement shall be sent to:

 

Consolidated Edison Company of New York, Inc.

4 Irving Place

New York, NY 10003

Attention:                 Purchasing Department

Administrative Services

 

S-4

--------------------------------------------------------------------------------